Exhibit 10.1

 

Execution Copy

 

OPTION AGREEMENT

 

by and among

 

CREDIT SUISSE FIRST BOSTON (USA), INC.,

 

SPS HOLDING CORP.,

 

THE PMI GROUP, INC.,

 

FSA PORTFOLIO MANAGEMENT INC.

 

and

 

GREENRANGE PARTNERS LLC

 

dated as of

 

August 12, 2005



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS AND INTERPRETATION     

Section 1.1

   Definitions    1

Section 1.2

   Interpretation    13 ARTICLE II      THE OPTION     

Section 2.1

   Grant of Option    13

Section 2.2

   Term of Option    14

Section 2.3

   The Exercise Price    14

Section 2.4

   Allocation of the Exercise Price    14 ARTICLE III      THE CLOSING     

Section 3.1

   Exercise of the Option and the Closing    14

Section 3.2

   Deliveries by Optionors    15

Section 3.3

   Deliveries and Payment by Optionee    15 ARTICLE IV      REPRESENTATIONS AND
WARRANTIES OF THE OPTIONORS     

Section 4.1

   Share Ownership    19

Section 4.2

   Legal Power; Organization; Qualification of Optionors    19

Section 4.3

   Binding Agreement    19

Section 4.4

   No Conflict or Default    19

Section 4.5

   Ownership and Possession of Option Shares    19

Section 4.6

   Good Title Conveyed    20 ARTICLE V      REPRESENTATIONS AND WARRANTIES OF
THE COMPANY     

Section 5.1

   Authorization; Validity of Agreement; Company Action    20

Section 5.2

   Other Board Approvals Regarding Transactions    21

Section 5.3

   Capitalization    21

Section 5.4

   Organization; Qualification of Company    22

Section 5.5

   Subsidiaries and Affiliates    22

Section 5.6

   Consents and Approvals; No Violations    22

Section 5.7

   Financial Statements    23

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 5.8

   No Undisclosed Liabilities    23

Section 5.9

   Absence of Certain Changes    23

Section 5.10

   Title to Properties; Liens    25

Section 5.11

   Real Property    25

Section 5.12

   Leases    26

Section 5.13

   Environmental Matters    26

Section 5.14

   Contracts and Commitments    27

Section 5.15

   Litigation    28

Section 5.16

   Compliance with Laws; Consent Orders    28

Section 5.17

   Permits    29

Section 5.18

   Employee Benefit Plans    29

Section 5.19

   Tax Matters    30

Section 5.20

   Intellectual Property    32

Section 5.21

   Labor Matters    33

Section 5.22

   Personnel    34

Section 5.23

   Potential Conflict of Interest    34

Section 5.24

   Propriety of Past Payments    34

Section 5.25

   Brokers or Finders    35

Section 5.26

   Consumer Complaints    35

Section 5.27

   Insurance    35 ARTICLE VI      REPRESENTATIONS AND WARRANTIES OF OPTIONEE   
 

Section 6.1

   Organization    36

Section 6.2

   Authorization; Validity of Agreement    36

Section 6.3

   Consents and Approvals; No Violations    36

Section 6.4

   Investment Representation    37

Section 6.5

   Sufficient Funds    37

Section 6.6

   Brokers or Finders    37 ARTICLE VII      COVENANTS     

Section 7.1

   Interim Operations of the Company    37

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 7.2

   Access; Confidentiality    40

Section 7.3

   Efforts and Actions to Cause Closing to Occur    41

Section 7.4

   Notification of Certain Matters    43

Section 7.5

   No Solicitation of Competing Transaction    44

Section 7.6

   Transfer of Optionors’ Shares    45

Section 7.7

   Waiver Pursuant to and Termination of Shareholders Agreement    45

Section 7.8

   Subsequent Actions    45

Section 7.9

   FIRPTA Certificates    45

Section 7.10

   Limitation on Certain Actions    45 ARTICLE VIII      TAX MATTERS     

Section 8.1

   Transfer Taxes    46

Section 8.2

   Tax Return Filings    46

Section 8.3

   Tax Indemnification    47

Section 8.4

   Cooperation    49

Section 8.5

   Refunds and Credits    49

Section 8.6

   Calculation of Losses    50

Section 8.7

   Procedures Relating to Indemnification of Tax Claims    50

Section 8.8

   Tax Sharing Agreements    51

Section 8.9

   Miscellaneous    51 ARTICLE IX      CONDITIONS     

Section 9.1

   Conditions to Each Party’s Obligation to Effect the Closing    51

Section 9.2

   Conditions to Obligations of Optionee to Effect the Closing    51

Section 9.3

   Conditions to Obligations of Optionors to Effect the Closing    54 ARTICLE X
     TERMINATION     

Section 10.1

   Termination    54

Section 10.2

   Effect of Termination    55

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE XI      INDEMNIFICATION     

Section 11.1

   Survival of Representations and Warranties; Time Limitations    55

Section 11.2

   Indemnification; Remedies    56

Section 11.3

   Notice of Claim; Defense    60

Section 11.4

   Tax Treatment of Indemnification Payments    61 ARTICLE XII     
MISCELLANEOUS     

Section 12.1

   Fees and Expenses    61

Section 12.2

   Amendment and Modification    61

Section 12.3

   Publicity    62

Section 12.4

   Notices    62

Section 12.5

   Counterparts    64

Section 12.6

   Entire Agreement; No Third Party Beneficiaries    64

Section 12.7

   Severability    64

Section 12.8

   Governing Law    64

Section 12.9

   Enforcement; Venue    65

Section 12.10

   Waiver of Jury Trial    65

Section 12.11

   Time of Essence    65

Section 12.12

   Extension; Waiver    65

Section 12.13

   No Other Representations    65

Section 12.14

   Sole and Exclusive Remedy    65

Section 12.15

   No Consequential Damages    66

Section 12.16

   No Set-Off    66

Section 12.17

   Assignment    66

Section 12.18

   Documentation    66

Section 12.19

   No Disparagement    66

Section 12.20

   No Solicitation of Company Employees    67

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Annexes and Exhibits to this Agreement

Annex A

   Contingent Payment Agreement

Exhibit A

   Optionor Data

Exhibit B

   Signing Date Fee Matrix

Schedules to this Agreement

Schedule 1.1(a)

   Schedule of Key Employees

Schedule 1.1(b)

   Schedule of Key Employee Contracts

Schedule 1.1(c)

   Schedule of Specified Disputes

Disclosure Schedules (delivered simultaneously with the execution hereof)

Schedule 5.3(a)

   Capitalization – Holders of Company Options

Schedule 5.3(b)

   Capitalization - Voting Trusts and Agreements (other than Shareholder
Documents)

Schedule 5.3(c)

   Capitalization - Exercise Right of Certain Holders of Company Options     
Following the Closing Date

Schedule 5.5

   Company Subsidiaries

Schedule 5.6

   Consents and Approvals

Schedule 5.8

   Undisclosed Liabilities

Schedule 5.9(a)

   Potentially Adverse Changes

Schedule 5.9(b)

   Incurred Liabilities and Obligations

Schedule 5.9(e)

   Mortgage Servicing Rights Rollforward

Schedule 5.9(g)

   Sale or Transfer of Properties or Assets

Schedule 5.9(i)

   Disposal or Lapse of Intellectual Property

Schedule 5.9(j)

   Increases in Compensation

Schedule 5.9(l)

   Capital Additions

Schedule 5.9(m)

   Capital Stock Distribution & Redemptions Since January 1, 2005

Schedule 5.11(a)

   Real Property

Schedule 5.12

   Leases

Schedule 5.13

   Environmental Matters

Schedule 5.14(i)

   Material Vendor Contracts

Schedule 5.14(ii)

   Credit Facilities

Schedule 5.14(iii)

   Mortgage Loan Servicing Agreements

Schedule 5.14(iv)

   Consumer Group Agreements

Schedule 5.14(v)

   Miscellaneous Agreements

Schedule 5.14(vi)

   Agreements with Employees Containing Liabilities or Obligations     
Surviving Severance or Termination

Schedule 5.14(vii)

   Highly Compensated Employees

Schedule 5.14(b)

   Alleged Material Breaches of Contract

Schedule 5.15

   Litigation

Schedule 5.16

   Compliance with Laws

Schedule 5.17

   Company Permits

Schedule 5.18

   Compensation and Benefit Programs

Schedule 5.18(e)

   Accelerated Vesting of Company Options on the Closing Date

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Schedule 5.18(f)

   Claims under Plans

Schedule 5.19(e)

   Tax Audits & Examinations

Schedule 5.19(f)

   Timing of Certain Tax Issues

Schedule 5.19(j)

   Extensions of Statutes of Limitations for Tax Audits & Examinations

Schedule 5.19(k)

   Withholding Deficiencies

Schedule 5.19(n)

   List of Income Tax Return Jurisdictions

Schedule 5.20

   Trademark & Service Mark Registrations and Applications & Domain Names

Schedule 5.21

   Labor Matters

Schedule 5.22

   List of Officers and Directors

Schedule 5.24

   Propriety of Past Payments

Schedule 5.26

   Consumer Complaints – General

Schedule 5.26(b)

   Consumer Complaints – Housing Discrimination

Schedule 5.27

   Insurance Coverage

 

-vi-



--------------------------------------------------------------------------------

 

OPTION AGREEMENT

 

Option Agreement, dated as of August 12, 2005, by and among Credit Suisse First
Boston (USA), Inc., a Delaware corporation (the “Optionee”), SPS Holding Corp.,
a Delaware corporation (the “Company”), The PMI Group, Inc., a Delaware
corporation (“PMI”), FSA Portfolio Management Inc., a New York corporation
(“FSA”), and Greenrange Partners LLC, a Connecticut limited liability company
(“Greenrange”) (each of Greenrange, PMI and FSA, individually an “Optionor” and
collectively the “Optionors”). Certain capitalized terms used in this Agreement
have the meanings assigned to them in Article I.

 

WHEREAS, the Optionors are the record and beneficial owners in the aggregate of
8,396,455 shares of common stock, par value $0.01 per share, of the Company and
1,883,999 shares of Series C Preferred Stock, par value $0.01 per share, of the
Company (such common stock and preferred stock, collectively, the “Option
Shares”);

 

WHEREAS, as a condition and inducement to the willingness of Optionee’s
affiliate, DLJ Mortgage Capital, Inc., a Delaware corporation (“DLJ”), to enter
into the Flow Servicing Rights Purchase Agreement, dated as of January 28, 2005
(the “Purchase Agreement”), between DLJ and Select Portfolio Servicing, Inc., a
Utah corporation (the “Servicer”), Optionee has requested, and Optionors have
agreed, to grant Optionee the Option; and

 

WHEREAS, the board of directors of the Company has approved, and deems it
advisable and in the best interests of the Company and its stockholders to
consummate, the acquisition of all outstanding shares of capital stock of the
Company by Optionee upon the exercise of the Option, which acquisition is to be
effected by the purchase of all the outstanding capital stock of the Company by
Optionee upon the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein,
intending to be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context clearly requires otherwise:

 

“Accountants” shall have the meaning set forth in Section 3.3(c)(iv).

 

“Acquisition Proposal” shall mean any proposal or offer made by any Person other
than Optionee or any Subsidiary of Optionee to acquire all or a substantial part
of the business or properties of the Company or any Company Subsidiary or
capital stock of the Company or any Company Subsidiary, whether by merger,
tender offer, exchange offer, sale of assets or similar transactions involving
the Company or any Subsidiary, division or operating or principal business unit
of the Company; provided, however, that an Acquisition Proposal shall not
include



--------------------------------------------------------------------------------

any proposal or offer by the Company or any Subsidiary of the Company to acquire
outstanding shares of Common Stock or Company Options not currently owned by an
Optionor.

 

“Actual Closing Balance Sheet” shall mean the balance sheet referred to in
Section 3.3(c).

 

“Affiliate” shall mean a Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Person specified. For purposes of this definition, the term “control” of a
Person means the possession, direct or indirect, of the power to (i) vote 50% or
more of the voting securities of such Person or (ii) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise, and the terms and phrases “controlling”, “controlled by” and “under
common control with” have correlative meanings.

 

“Agreement” or “this Agreement” shall mean this Option Agreement, together with
the Exhibits, Schedules and Appendices hereto and the Disclosure Schedule.

 

“Associate” shall have the meaning set forth in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended.

 

“Balance Sheet” shall mean the most recent audited balance sheet of the Company
and the Company Subsidiaries included in the Financial Statements.

 

“Balance Sheet Date” shall mean the date of the Balance Sheet.

 

“Budget” shall mean the most recent budget of the Company delivered to the
Optionee prior to the execution of this Agreement.

 

“Business Day” shall mean a day other than Saturday, Sunday or any day on which
banks located in the State of New York are authorized or obligated to close.

 

“Cash Payment” shall mean the payment referred to in Section 3.3(c)(v).

 

“Certificate of Incorporation” shall mean the Amended and Restated Certificate
of Incorporation of SPS Holding Corp. as filed on September 30, 2004, with the
Secretary of State of the State of Delaware.

 

“Closing” shall mean the closing referred to in Section 3.1.

 

“Closing Balance Sheet” shall mean the balance sheet referred to in Section
3.3(c)(v).

 

“Closing Cash Payment” shall mean the payment referred to in Section 3.3(c)(i).

 

“Closing Date” shall have the meaning set forth in Section 3.1.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Common Stock” shall mean the common stock, par value $0.01, of the Company.

 

-2-



--------------------------------------------------------------------------------

“Company” shall mean SPS Holding Corp., a Delaware corporation.

 

“Company Board of Directors” shall mean the board of directors of the Company.

 

“Company Group” means any combined, unitary, consolidated or other affiliated
group within the meaning of Section 1504 of the Code or otherwise, of which the
Company or any Company Subsidiary is or has been a member for federal, state or
foreign tax purposes.

 

“Company Intellectual Property” shall mean all Intellectual Property that is
currently used in the business of the Company or any Company Subsidiary or that
is necessary to conduct the business of the Company or the Company Subsidiaries
as presently conducted or as currently proposed to be conducted by the Company.

 

“Company Option” shall mean an option to purchase any shares of the capital
stock of the Company which has been granted by the Company to any Person.

 

“Company Permits” shall mean all permits, licenses, variances, exemptions,
orders and approvals of all Governmental Entities which are necessary for the
operation of the businesses of the Company and the Company Subsidiaries, taken
as a whole.

 

“Company Subsidiary” shall mean each Person which is a Subsidiary of the
Company.

 

“Computer Software” shall mean computer software programs, other than
pre-packaged or off-the-shelf software, databases and all documentation related
thereto.

 

“Consent Orders” shall mean, collectively, those federal and state consent
orders and class action settlements set forth on Schedule 5.6 of the Disclosure
Schedule.

 

“Contingent Payment Agreement” shall mean that certain Contingent Payment
Agreement, dated as of the date hereof, by and among the Servicer, the Optionee,
Greenrange, PMI and FSA, a copy of which has been attached hereto as Annex A.

 

“Copyrights” shall mean U.S. and foreign registered and unregistered copyrights
(including those in computer software and databases), rights of publicity and
all registrations and applications to register the same.

 

“Credit Facility” shall have the meaning set forth in Schedule 5.14(a)(ii) of
the Disclosure Schedule.

 

“Customer Accommodation” shall have the meaning ascribed to such term in the
Contingent Payment Agreement.

 

“Designated Litigation Expenses” shall have the meaning ascribed to such term in
the Contingent Payment Agreement.

 

“Disclosure Schedule” shall mean the disclosure schedule of even date herewith
prepared and signed by the Company and delivered to Optionee simultaneously with
the execution hereof, together with all Disclosure Schedule Supplements.

 

-3-



--------------------------------------------------------------------------------

“Disclosure Schedule Supplement” shall have the meaning set forth in Section
7.4.

 

“DLJ” shall mean DLJ Mortgage Capital, Inc., a Delaware corporation.

 

“DOJ” shall mean the Antitrust Division of the United States Department of
Justice.

 

“Encumbrances” shall mean any and all Liens, options, claims, proxies, voting
trusts or agreements, obligations, understandings or arrangements or other
restrictions on title or transfer of any nature whatsoever, other than
restrictions on transfer arising under applicable securities laws.

 

“Environmental Claim” shall mean any claim, action, cause of action,
investigation or notice (written or oral) by any Person alleging actual or
potential liability for investigatory, cleanup or governmental response costs,
compliance actions or costs, damages, including, without limitation, natural
resources injury or property damages, or personal injuries, attorney’s fees or
penalties relating to (i) the presence, or release into the environment, of any
Materials of Environmental Concern at any location owned or operated by the
Company or any Company Subsidiary, or at any other location as the result of the
operation of any Company or Company Subsidiary business, now or in the past, or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law.

 

“Environmental Law” shall mean each federal, state, local and foreign law and
regulation relating to pollution, protection or preservation of human health or
the environment including ambient air, surface water, ground water, land surface
or subsurface strata, and natural resources, and including each law and
regulation relating to emissions, discharges, releases or threatened releases of
Materials of Environmental Concern, or otherwise relating to the manufacturing,
processing, distribution, use, treatment, generation, storage, containment
(whether above ground or underground), disposal, transport or handling of
Materials of Environmental Concern, or the preservation of the environment or
mitigation of adverse effects thereon and each law and regulation with regard to
record keeping, notification, disclosure and reporting requirements respecting
Materials of Environmental Concern.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean any trade or business, whether or not incorporated,
that together with the Company would be deemed a “single employer” within the
meaning of Section 4001(b) of ERISA.

 

“Estimated Cash Payment” shall mean the payment referred to in Section 3.3(b).

 

“Estimated Closing Balance Sheet” shall mean the balance sheet referred to in
Section 3.3(a).

 

“Exercise Date” shall mean the date any Optionor first receives the Exercise
Notice.

 

“Exercise Notice” shall have the meaning set forth in Section 3.1.

 

-4-



--------------------------------------------------------------------------------

“Exercise Price” shall have the meaning set forth in Section 2.3.

 

“Expiration Time” shall mean 5:00 p.m., Salt Lake City time, on August 12, 2005.

 

“Federal Income Tax” means any Tax imposed under Subtitle A of the Code.

 

“Fee Matrix” shall have the meaning set forth in Section 9.2(l).

 

“Final Determination” means (i) with respect to Federal Income Taxes, a
“determination” as defined in Section 1313(a) of the Code or execution of an
Internal Revenue Service Form 870-AD and, (ii) with respect to Taxes other than
Federal Income Taxes, any final determination of liability in respect of a Tax
that, under applicable law, is not subject to further appeal, review or
modification through proceedings or otherwise (including the expiration of a
statute of limitations or a period for the filing of claims for refunds, amended
returns or appeals from adverse determinations).

 

“Financial Statements” shall mean (a) the consolidated balance sheets of the
Company and the Company Subsidiaries as of December 31, 2004, 2003 and 2002,
together with consolidated statements of income, shareholders’ equity and cash
flows for each of the years then ended, all certified by Ernst & Young LLP,
independent certified public accountants, whose reports thereon are included
therein, and (b) an unaudited consolidated balance sheet of the Company and the
Company Subsidiaries as of June 30, 2005 and unaudited consolidated statements
of income, shareholders’ equity and cash flows for the six month period then
ended.

 

“Final Payment Amount” shall have the meaning ascribed to such term in the
Contingent Payment Agreement.

 

“FSA” shall mean FSA Portfolio Management Inc., a New York corporation.

 

“FSA Additional Accretion Amount” shall mean an amount equal to the sum of (i)
$92,666.81 times the number of calendar months during the period commencing on
and including August 1, 2005, and ending on and including the Measurement Date
and (ii) $3,088.89 times the number of calendar days during the period
commencing on and including the first day after the Measurement Date and ending
on and including the Closing Date.

 

“FTC” shall mean the United States Federal Trade Commission.

 

“GAAP” shall mean United States generally accepted accounting principles,
applied on a consistent basis.

 

“Governmental Entity” shall mean any supranational, national, state, municipal,
local or foreign government, any instrumentality, subdivision, court,
administrative agency or commission or other authority thereof, or any
quasi-governmental or private body exercising any regulatory, taxing, importing
or other governmental or quasi-governmental authority.

 

“Greenrange” shall mean Greenrange Partners LLC, a Connecticut limited liability
company.

 

-5-



--------------------------------------------------------------------------------

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

 

“Indebtedness” shall mean (i) all indebtedness for borrowed money or for the
deferred purchase price of property or services (other than current trade
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), (ii) any other indebtedness that is
evidenced by a note, bond, debenture or similar instrument, (iii) all
obligations under financing leases, (iv) all obligations in respect of
acceptances issued or created, (v) all liabilities secured by any lien on any
property and (vi) all guarantee obligations.

 

“Indemnification Threshold” shall have the meaning set forth in Section 11.2(f).

 

“Intellectual Property” shall mean all of the following: Trademarks, Patents,
Copyrights, Trade Secrets and Licenses.

 

“Key Employee” shall mean any executive officer of the Company set forth on
Schedule 1.1(a) hereto.

 

“Key Employee Contracts” shall mean the employment agreements, sale agreements
or offer letters between the Company, on the one hand, and a Key Employee, on
the other hand, set forth on Schedule 1.1(b) hereto.

 

“Knowledge of the Company” concerning a particular subject, area or aspect of
the Company’s or the Company Subsidiary’s business or affairs and/or the
business or affairs of a relevant Company Subsidiary, shall mean (i) the actual
knowledge of Matt Hollingsworth after making a reasonable inquiry of the Key
Employees, Kim Stevenson, Michelle Simon and Greg Harmer as to the accuracy of
the representation and warranty in question and (ii) the actual knowledge,
without inquiry, of Bryan Marshall, John Pataky, Tim O’Brien, Brent Rasmussen,
Robert Holz, Craig Bullock, Kim Stevenson and Michelle Simon.

 

“Lease” shall mean each lease pursuant to which the Company or any Company
Subsidiary leases any real or personal property, either as lessor or lessee
(excluding leases relating solely to personal property calling for rental or
similar periodic payments not exceeding $10,000 per annum), each of which is set
forth on Schedule 5.12 of the Disclosure Schedule.

 

“Licenses” shall mean all licenses and agreements pursuant to which the Company
has acquired rights in or to any Trademarks, Patents or Copyrights, or licenses
and agreements pursuant to which the Company has licensed or transferred the
right to use any of the foregoing.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other) or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement or any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Long-Term Incentive Plan” shall mean the Company’s Amended 1998 Long-Term
Incentive Plan, as amended to date.

 

-6-



--------------------------------------------------------------------------------

“Losses” shall mean, without duplication, any and all actual losses, costs,
obligations, liabilities, damages, settlement payments, awards, judgments,
fines, penalties, damages, deficiencies or other charges (including without
limitation reasonable attorneys’ fees and expenses and reasonable accountants’
fees and expenses); provided, however, that notwithstanding anything in this
Agreement to the contrary, the term “Losses” shall not include any losses,
costs, obligations, liabilities, damages, settlement payments, awards,
judgments, fines, penalties, damages, deficiencies or other charges to the
extent that such losses, costs, obligations, liabilities, damages, settlement
payments, awards, judgments, fines, penalties, damages, deficiencies or other
charges are reflected in or reserved against in the Closing Balance Sheet (other
than the Specified Reserves and the Litigation Reserve Amount (as such term is
defined in the Contingent Payment Agreement)); provided, further, that such
reserve amount has not been reduced to zero as a result of prior losses, costs,
obligations, liabilities, damages, settlement payments, awards, judgments,
fines, penalties, damages, deficiencies or other charges that would be “Losses”
hereunder but for the first proviso of this definition.

 

“Material Adverse Effect” or “Material Adverse Change” shall mean any change or
changes, effect or effects, event or events, or circumstance or circumstances,
that individually or in the aggregate are or may reasonably be expected to be
materially adverse to (i) the assets, properties, business, operations, income,
or condition (financial or otherwise) of the Company and the Company
Subsidiaries, taken as a whole, other than any change, effect, event, occurrence
or state of facts relating to (a) the economy or the financial markets in
general, (b) the industry in which the Company and its Subsidiaries operate in
general and not specifically relating to the Company and its Subsidiaries, (c)
the announcement of this Agreement or the transactions contemplated hereby or
the identity of Optionee, (d) failure of the Company or any Company Subsidiary
to take any action that is restricted by Section 7.1 and as to which Optionee
does not consent; (e) changes in applicable Laws or regulations after the date
hereof, or (f) changes in GAAP or regulatory accounting principles after the
date hereof, or (ii) the ability of the Company or the Optionors to perform
their respective obligations under this Agreement.

 

“Material Contract” shall have the meaning set forth in Section 5.14(b) hereof.

 

“Material Vendor Contract” shall have the meaning set forth in Section
5.14(a)(i) hereof.

 

“Materials of Environmental Concern” shall mean chemicals; pollutants;
contaminants; wastes; toxic or hazardous substances, materials and wastes;
petroleum and petroleum products; asbestos and asbestos-containing materials;
polychlorinated biphenyls; lead and lead-based paints and materials; and radon.

 

“Measurement Date” shall have the meaning set forth in Section 3.1.

 

“Monthly Contingent Payment” shall have the meaning ascribed to such term in the
Contingent Payment Agreement.

 

“Mortgage Loans” shall have the meaning ascribed to such term in the Contingent
Payment Agreement.

 

“Mortgage Loan Servicing Error” shall have the meaning ascribed to such term in
the Contingent Payment Agreement.

 

-7-



--------------------------------------------------------------------------------

“MSRs” shall mean mortgage servicing rights.

 

“MSR Seller” shall mean Optionee’s Affiliates that are licensed to purchase and
sell subprime residential mortgage loans, including DLJ.

 

“Multiemployer Plan” shall mean any “multiemployer plan,” as defined in Section
4001(a)(3) of ERISA, which is maintained for employees of the Company or any
ERISA Affiliate.

 

“Objection” shall have the meaning set forth in Section 3.3(c)(iii).

 

“Option” shall have the meaning set forth in Section 2.1.

 

“Optionee” shall mean Credit Suisse First Boston (USA), Inc., a Delaware
corporation.

 

“Optionee’s Environmental Expenditures” shall mean the lesser of (i) $250,000
and (ii) the aggregate amount of Optionee’s Losses arising from claims under
Section 11.2(c) (exclusive of legal fees incurred in connection with pursuing
such claims).

 

“Optionee Indemnified Persons” shall mean, from and after the Closing Date, (i)
Optionee and each of its Affiliates, and their respective officers, directors,
employees, agents, successors and assigns and (ii) the Company.

 

“Optionor” shall mean each of Greenrange, PMI and FSA.

 

“Option Shares” shall mean the 8,396,455 shares of Common Stock and 1,883,999
shares of Series C Preferred Stock held in the aggregate by the Optionors.

 

“Ozanne Agreement” shall mean the Agreement, dated as of September 8, 2004,
between James Ozanne, PMI and FSA concerning certain rights of first refusal,
tag-along/bring-along rights and other matters relating to the capital stock of
the Company.

 

“Patents” shall mean issued U.S. and foreign patents and pending patent
applications, patent disclosures, and any and all divisions, continuations,
continuations-in-part, reissues, reexaminations, and extensions thereof, any
counterparts claiming priority therefrom, utility models, patents of
importation/confirmation, certificates of invention and like statutory rights.

 

“Percentage Interest” shall mean (i) for PMI, 61.36500%; (ii) for FSA,
37.40412%; and (iii) for Greenrange, 1.23088%.

 

“Permitted Liens” shall mean (a) mechanics’, carrier’s, workmen’s, landlord’s,
repairmen’s or other like Liens arising or incurred in the ordinary course of
business for sums not yet due and payable, (b) Liens arising under original
purchase price conditional sales contracts and equipment leases with third
parties entered into in the ordinary course of business, including Liens under
Leases for personal property, (c) Liens arising under a Credit Facility, (d)
Liens for Taxes and other governmental charges which are not due and payable or
which may thereafter be paid without penalty or which are being contested
through appropriate administrative or judicial proceeding, and (e) other
imperfections of title, restrictions or encumbrances, if any, which

 

-8-



--------------------------------------------------------------------------------

Liens, imperfections of title, restrictions or encumbrances do not materially
impair the continued use and operation of the specific asset to which they
relate.

 

“Person” shall mean a natural person, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Entity or other entity or organization.

 

“Plan” shall mean each deferred compensation and each incentive compensation,
stock purchase, stock option and other equity compensation plan, program,
agreement or arrangement; each severance or termination pay, medical, surgical,
hospitalization, life insurance and other “welfare” plan, fund or program
(within the meaning of Section 3(1) of ERISA); each profit-sharing, stock bonus
or other “pension” plan, fund or program (within the meaning of Section 3(2) of
ERISA); each employment, termination or severance agreement; and each other
employee benefit plan, fund, program, agreement or arrangement, in each case,
that is sponsored, maintained or contributed to or required to be contributed to
by the Company or by any ERISA Affiliate, or to which the Company or an ERISA
Affiliate is party, whether written or oral, for the benefit of any director,
employee or former employee of the Company or any Company Subsidiary.

 

“PMI” shall mean The PMI Group, Inc., a Delaware corporation.

 

“PMI Additional Accretion Amount” shall mean an amount equal to the sum of (i)
$390,500.19 times the number of calendar months during the period commencing on
and including August 1, 2005, and ending on and including the Measurement Date
and (ii) $13,016.67 times the number of calendar days during the period
commencing on and including the first day after the Measurement Date and ending
on and including the Closing Date.

 

“Post-Closing Tax Period” means any taxable period (or portion thereof)
beginning after the close of business on the Closing Date.

 

“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or before the close of business on the Closing Date.

 

“Private Litigation” shall have the meaning ascribed to such term in the
Contingent Payment Agreement.

 

“Promissory Notes” means the Promissory Note to PMI and the Promissory Note to
Dexia.

 

“Promissory Note to Dexia” means the Subordinated Promissory Note, dated as of
September 30, 2004, issued by the Servicer to Dexia Holdings, Inc.

 

“Promissory Note to PMI” means the Subordinated Promissory Note, dated as of
September 30, 2004, issued by the Servicer to PMI.

 

“Property Taxes” shall mean any real, personal and intangible property Taxes.

 

-9-



--------------------------------------------------------------------------------

“Purchase Agreement” shall mean the Flow Servicing Purchase Rights Agreement,
dated as of January 28, 2005, between DLJ and the Servicer.

 

“Real Property” shall mean all real property that is owned or leased by the
Company or any Company Subsidiary or that is reflected as an asset of the
Company or any Company Subsidiary on the Balance Sheet, other than REO Property.

 

“Registration Rights Agreement” shall mean the Registration Rights Agreement,
dated as of March 31, 2000, in respect of the capital stock of the Company.

 

“Regulatory Action” shall mean any action, suit or proceeding brought against
the Servicer by any Governmental Entity based, in whole or in part, upon (i) a
Mortgage Loan Servicing Error occurring prior to the Closing Date, (ii) a
failure by the Servicer to maintain prior to the Closing Date any state or
federal license required for the lawful operation of its mortgage loan servicing
business prior to the Closing Date or (iii) a failure of the Servicer to
maintain a physical presence in the State of Pennsylvania prior to the Closing
Date.

 

“Regulatory Payment” shall mean (i) to the extent the Mortgage Loan Servicing
Errors giving rise to the Regulatory Action occurs (A) before the Closing Date
or (B) both before the Closing Date and during the 180-day period immediately
after the Closing Date, 100% of all Losses (which shall include, for purposes of
this definition, any reverse and reimbursement payments made by the Servicer of
fees or other charges) based upon such Mortgage Loan Servicing Errors paid by
the Servicer arising out of such Regulatory Action; (ii) to the extent the
Mortgage Loan Servicing Errors giving rise to the Regulatory Action occurs both
before the Closing Date and after the 180-day period immediately after the
Closing Date, 50% of all Losses (which shall include, for purposes of this
definition, any reverse and reimbursement payments made by the Servicer of fees
or other charges) based upon such Mortgage Loan Servicing Errors paid by the
Servicer arising out of such Regulatory Action; (iii) to the extent that a
failure by the Servicer to maintain prior to the Closing Date any state or
federal license required for the lawful operation of its mortgage loan servicing
business prior to the Closing Date gives rise to the Regulatory Action, 100% of
all Losses based upon such failure paid by the Servicer arising out of such
Regulatory Action; and (iv) to the extent that a failure of the Servicer to
maintain a physical presence in the State of Pennsylvania prior to the Closing
Date gives rise to the Regulatory Action, 100% of all Losses based upon such
failure paid by the Servicer arising out of such Regulatory Action; provided,
however, that Regulatory Payments shall not include any Losses that arise out of
any Customer Accommodation, Customer Reversal or Private Litigation.

 

“REO Property” shall mean that real property owned by the Company or any Company
Subsidiary that was acquired through foreclosure.

 

“Revocation Notice” shall have the meaning set forth in Section 3.1(b).

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Series C Preferred Stock” shall mean the Series C Convertible Preferred Stock,
par value $0.01 per share, of the Company.

 

“Servicer” shall mean Select Portfolio Servicing, Inc., a Utah corporation.

 

-10-



--------------------------------------------------------------------------------

“Servicing Agreement” shall have the meaning ascribed to such term in the
Contingent Payment Agreement.

 

“Shareholders Agreement” shall mean the Fourth Amended and Restated FCH
Shareholders Agreement, dated as of March 31, 2000, by and among Thomas D.
Basmajian, Kim A. Stevenson, TATS, GE Capital Equity Investments, Inc., FGIC
Services, Inc., PMI Mortgage Insurance Co., FSA, Nomura Principal Capital
Holding Trust and the Company, as amended on June 27, 2002, July 29, 2003 and
August 23, 2004.

 

“Shareholder Documents” shall mean the (i) Shareholders Agreement, (ii) the
Registration Rights Agreement and (iii) the Ozanne Agreement.

 

“Signing Date Fee Matrix” shall mean the Fee Matrix of the Servicer as it exists
on the date hereof, a copy of which is attached hereto as Exhibit B.

 

“Specified Disputes” shall mean the matters set forth in Schedule 1.1(c) hereto.

 

“Specified Indemnification Obligations” shall have the meaning set forth in
Section 11.2(b).

 

“Specified Private Litigation Matter” shall mean a Private Litigation that is
initially filed during 2006 or 2007 by or on behalf of a consumer in a court of
competent jurisdiction and for which written notice of such Private Litigation
(together with a copy of the consumer’s complaint) is delivered to the Optionors
prior to or on December 31, 2007 in accordance with Section 12.4.

 

“Specified Real Property” shall mean (i) 3815 South West Temple, Salt Lake City,
Utah, (ii) 92 West 3900 South, Salt Lake City, Utah, (iii) 3839 South West
Temple, Salt Lake City, Utah, (iv) 3902 S. State Street, Salt Lake City, Utah
and (v) 330 South Warminster Rd., Hatboro, Pennsylvania.

 

“Specified Reserves” shall mean an amount (expressed as a positive number) equal
to the reserves reflected in the Estimated Closing Balance Sheet for (i) the
Specified Disputes, (ii) the Specified Tax Matters and (iii) possible Regulatory
Actions. As of June 30, 2005, the reserves reflected in the balance sheet of the
Company for (i) the Specified Disputes was $1,835,000, (ii) the Specified Tax
Matters was $1,775,000 and (iii) possible Regulatory Actions was $579,000. The
parties agree that the reserves for the Specified Disputes, the Specified Tax
Matters and Regulatory Actions reflected in the Actual Closing Balance Sheet and
the Closing Balance Sheet shall be the same amounts as reflected in the
Estimated Closing Balance Sheet.

 

“Specified Tax Matters” shall mean the matters set forth in Sections 8.3(b)(i)
and (ii) of this Agreement.

 

“Specified Tax Reserve” shall mean an amount equal to the reserves reflected in
the Estimated Closing Balance Sheet for the Specified Tax Matters.

 

“Straddle Period” shall mean any taxable period that includes (but does not end
on) the Closing Date.

 

-11-



--------------------------------------------------------------------------------

“Subsequent Designated Agreement” shall have the meaning ascribed to such term
in the Contingent Payment Agreement.

 

“Subsidiary” shall mean, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, of which (a) at least a
majority of the securities or other interests having by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such Person and/or by any one or
more of its Subsidiaries, or (b) such Person or any other Subsidiary of such
Person is a general partner (excluding any such partnership where such Person or
any Subsidiary of such Person does not have a majority of the voting interest in
such partnership).

 

“Tax” or “Taxes” shall mean all taxes, charges, fees, duties, levies, penalties
or other assessments imposed by any federal, state, local or foreign
governmental authority, including income, gross receipts, excise, property,
sales, gain, use, license, custom duty, unemployment, capital stock, transfer,
franchise, payroll, withholding, social security, minimum estimated, profit,
gift, severance, value added, disability, premium, recapture, credit,
occupation, service, leasing, employment, stamp and other taxes, and shall
include interest, penalties or additions attributable thereto or attributable to
any failure to comply with any requirement regarding Tax Returns.

 

“Tax Benefit” with respect to any event or adjustment for any Person means the
positive excess, if any, of the Tax liability of such Person without regard to
such event or adjustment over the Tax liability of such Person taking into
account such event or adjustment, with all other circumstances remaining
unchanged.

 

“Tax Claim” shall have the meaning set forth in Section 8.7.

 

“Tax Cost” with respect to any event or adjustment for any Person means the
positive excess, if any, of the Tax liability of such Person taking such event
or adjustment into account over the Tax liability of such Person without regard
to such event or adjustment, with all other circumstances remaining unchanged.

 

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any such document
prepared on a consolidated, combined or unitary basis and also including any
schedule or attachment thereto, and including any amendment thereof.

 

“Taxing Authority” means any governmental or regulatory authority, body or
instrumentality exercising any authority to impose, regulate or administer the
imposition of Taxes.

 

“Title IV Plan” shall mean a Plan that is subject to Section 302 or Title IV of
ERISA or Section 412 of the Code.

 

“Trademarks” shall mean U.S. and foreign registered and unregistered trademarks,
trade dress, service marks, logos, trade names, corporate names and all
registrations and applications to register the same.

 

-12-



--------------------------------------------------------------------------------

“Trade Secrets” shall mean all categories of trade secrets as defined in the
Uniform Trade Secrets Act including business information.

 

“Transactions” shall mean all the transactions provided for or contemplated by
this Agreement or the Contingent Payment Agreement.

 

“Transfer Tax” or “Transfer Taxes” means any federal, state, county, local,
foreign and other sales, use, transfer, conveyance, documentary transfer,
recording or other similar tax, fee or charge imposed upon the sale, transfer or
assignment of property or any interest therein or the recording thereof, and any
penalty, addition to Tax or interest with respect thereto.

 

“Voting Debt” of any Person shall mean indebtedness having the right to vote in
the election of the Board of Directors (or comparable body) of such Person and
debt convertible into securities having such rights.

 

Section 1.2 Interpretation. When a reference is made in this Agreement to a
section or article, such reference shall be to a section or article of this
Agreement unless otherwise clearly indicated to the contrary.

 

(a) Whenever the words “include” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

 

(b) The words “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.

 

(c) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term, and words denoting any
gender shall include all genders. Where a word or phrase is defined herein, each
of its other grammatical forms shall have a corresponding meaning.

 

(d) A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.

 

(e) A reference to any legislation or to any provision of any legislation shall
include any amendment to, and any modification or reenactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.

 

ARTICLE II

 

THE OPTION

 

Section 2.1 Grant of Option. Subject to the terms and conditions of this
Agreement, each of the Optionors, severally and not jointly, hereby grants to
Optionee an exclusive, irrevocable and nontransferable option (collectively, the
“Option”) to purchase all, but not less

 

-13-



--------------------------------------------------------------------------------

than all, of the shares of Common Stock and Series C Preferred Stock set forth
opposite such Optionor’s name on Exhibit A hereto free and clear of all
Encumbrances.

 

Section 2.2 Term of Option. Optionee may exercise the Option, in whole but not
in part, at any time prior to the Expiration Time. If the Option is not validly
exercised prior to the Expiration Time, the Option shall terminate and be of no
further force and effect without the need for any party hereto to take any other
or further action.

 

Section 2.3 The Exercise Price. The aggregate purchase price for the Option
Shares (the “Exercise Price”) shall be the sum of (a) the Cash Payment, which
shall be paid by the Optionee to the Optionors in accordance with Sections 2.4
and 3.3 hereof, plus (b) the Monthly Contingent Payments, which shall be paid by
the Optionee (or the Servicer on behalf of the Optionee) to the Optionors in
accordance with Section 2.4 hereof and the terms of the Contingent Payment
Agreement, plus (c) the Final Payment Amount, which shall be paid by the
Optionee (or the Servicer on behalf of the Optionee) to the Optionors in
accordance with Section 2.4 hereof and the terms of the Contingent Payment
Agreement.

 

Section 2.4 Allocation of the Exercise Price. Optionee shall pay (or cause the
Servicer to pay on the Optionee’s behalf) the Exercise Price to the Optionors as
set forth below:

 

(a) First, before any payment shall be made pursuant to Section 2.4(b), (i) PMI
shall be paid an amount equal to the sum of (A) $38,779,551 and (B) the PMI
Additional Accretion Amount and (ii) FSA shall be paid an amount equal to the
sum of (A) $9,202,499 and (B) the FSA Additional Accretion Amount. Each of the
Optionors and the Company agree that Section 6(c) of the Certificate of
Incorporation shall be deemed to be satisfied upon the receipt by PMI and FSA of
the payments required by this Section 2.4(a).

 

(b) Second, after the payment in full of all amounts required to be paid
pursuant to Section 2.4(a), the Optionors shall be paid the balance of the
Exercise Price in proportion to such Optionor’s Percentage Interest.

 

ARTICLE III

 

THE CLOSING

 

Section 3.1 Exercise of the Option and the Closing. (a) The Optionee shall
exercise the Option by providing each Optionor and the Company with a written
notice of such election prior to the Expiration Time (the “Exercise Notice”),
which notice shall specify the date, which shall be a month end for the Company,
on which calculations for the Cash Payment shall be based (the “Measurement
Date”); provided, however, that the date so specified must be no later than
September 30, 2005. The Exercise Notice shall be provided to the Optionors not
less than ten (10) Business Days prior to the Measurement Date. If the Optionee
provides the Exercise Notice to the Optionors, then, except as set forth in
Section 3.1(b), such notice shall constitute an irrevocable commitment by the
Optionee to purchase the Option Shares for the Exercise Price in accordance with
the terms of this Agreement, subject only to the satisfaction or waiver of the
conditions to Closing set forth in Article IX. The Closing shall take place on
the Business Day immediately following the Measurement Date. If the conditions
to Closing set forth in Article IX

 

-14-



--------------------------------------------------------------------------------

have not been satisfied or waived on the Business Day immediately following such
Measurement Date, then the Measurement Date shall be changed to the next
following month end for the Company and the Closing shall take place on the
Business Day immediately following such new Measurement Date. The closing of the
sale of the Option Shares by the Optionors to Optionee (the “Closing”) shall
take place at the offices of Cadwalader, Wickersham & Taft LLP, One World
Financial Center, New York, New York 10281 at 10:00 a.m., New York City time, on
the Business Day immediately following the Measurement Date unless another date
or place is agreed upon in writing by each of the parties hereto. The date upon
which the Closing occurs is referred to as the “Closing Date”.

 

(b) Notwithstanding the provisions of Section 3.1(a), in the event that the
Company delivers to the Optionee a Disclosure Schedule Supplement at any time
after the Optionee has delivered an Exercise Notice, then the Optionee may, at
any time prior to 5:00 p.m., Salt Lake City time, on the fifth (5th) Business
Day following the date of delivery to the Optionee of such Disclosure Schedule
Supplement (“Revocation Expiration Time”), revoke such Exercise Notice by
delivering to each of PMI and FSA a written notice (a “Revocation Notice”) prior
to the Revocation Expiration Time stating that the Optionee has elected to
revoke such Exercise Notice pursuant to this Section 3.1(b). In addition, a copy
of the Revocation Notice shall be sent by email to counsel to PMI and FSA at the
email addresses set forth in Section 12.4 prior to the Revocation Expiration
Time. If the Optionee provides the Revocation Notice to the Optionors and their
counsel in accordance with this Section 3.1(b), any previously delivered
Exercise Notice shall be void and shall have no further force or effect. The
delivery of a Revocation Notice shall not terminate this Agreement, and the
Optionee shall have the right to deliver a new Exercise Notice in accordance
with Section 3.1(a) at any time prior to the Expiration Time.

 

Section 3.2 Deliveries by Optionors. At the Closing, each Optionor shall deliver
to Optionee:

 

(a) certificates representing the number of shares of Common Stock and Series C
Preferred Stock set forth opposite such Optionor’s name on Exhibit A, each such
certificate to be accompanied by a separate stock power endorsed in blank and
duly and validly executed by such Optionor;

 

(b) executed copies of the consents referred to in Section 7.3(c) hereof;

 

(c) the officers’ certificates referred to in Sections 9.2(b) and 9.2(c) hereof;
and

 

(d) any other certifications which may be reasonably required under applicable
law stating that no Taxes are due to any taxing authority for which Optionee
could have liability to withhold and pay with respect to the transfer of Option
Shares to Optionee pursuant to this Agreement.

 

Section 3.3 Deliveries and Payment by Optionee.

 

(a) Estimated Closing Balance Sheet. At least ten (10) days prior to the
Closing, the Company shall deliver to the Optionee and each Optionor an
estimated consolidated balance sheet of the Company as of the close of business
on the Measurement Date with the estimated

 

-15-



--------------------------------------------------------------------------------

consolidated book value of the Company reflected therein (“Estimated Closing
Balance Sheet”). The Company shall prepare the Estimated Closing Balance Sheet
in the same manner as the consolidated balance sheet comprising part of the
financial statements issued by the Company and audited by Ernst & Young LLP as
of December 31, 2004.

 

(b) Estimated Cash Payment.

 

(i) At the Closing, Optionee shall deliver to each Optionor an amount equal to
such Optionor’s allocable portion of the Estimated Cash Payment (which shall be
allocated in accordance with Section 2.4 hereof) by transfer of immediately
available funds to such account at such bank as such Optionor shall direct,
which amount is subject to adjustment as provided in Section 3.3(c).

 

(ii) The “Estimated Cash Payment” shall be an amount equal to (A) the
consolidated book value of the Company on the Measurement Date, as reflected in
the Estimated Closing Balance Sheet, minus (B) the consolidated book value, as
of the Measurement Date, of all MSRs (including servicing assets and servicing
liabilities) under Servicing Agreements and Subsequent Designated Agreements,
minus (C) $62,500 (representing one-half of the fee paid by the Optionee to the
Federal Trade Commission in connection with the pre-merger notice filing
required by the HSR Act), plus (D) $15,500,000, plus (E) the Specified Reserves.
No MSRs delivered by the MSR Seller after November 30, 2004 shall be considered
MSRs under Servicing Agreements or Subsequent Designated Agreements.

 

(c) Actual Closing Balance Sheet and Closing Cash Payment.

 

(i) The “Closing Cash Payment” shall be an amount equal to (A) the consolidated
book value of the Company on the Measurement Date, as reflected in the Actual
Closing Balance Sheet, minus (B) the consolidated book value, as of the
Measurement Date, of all MSRs (including servicing assets and servicing
liabilities) under Servicing Agreements and Subsequent Designated Agreements,
minus (C) $62,500 (representing one-half of the fee paid by the Optionee to the
Federal Trade Commission in connection with the pre-merger notice filing
required by the HSR Act), plus (D) $15,500,000, plus (E) the Specified Reserves.
No MSRs delivered by the MSR Seller after November 30, 2004 shall be considered
MSRs under Servicing Agreements or Subsequent Designated Agreements.

 

(ii) As soon as practicable after the Closing Date but in no event later than 30
days thereafter, the Optionee shall deliver to each Optionor the proposed actual
consolidated balance sheet of the Company as of the close of business on the
Measurement Date (“Actual Closing Balance Sheet”), with the actual consolidated
book value of the Company as of the Measurement Date reflected therein, together
with a computation of the proposed Closing Cash Payment and a certificate of the
Chief Financial Officer of the Company stating that such Actual Closing Balance
Sheet and Closing Cash Payment are true and correct and prepared on the basis
described herein. The Optionee shall prepare the Actual Closing Balance Sheet in
the same manner as the

 

-16-



--------------------------------------------------------------------------------

consolidated balance sheet comprising part of the financial statements issued by
the Company and audited by Ernst & Young LLP as of December 31, 2004.

 

(iii) The Optionors and their respective counsel, accountants and other
representatives shall have full access to all relevant accounting, financial and
other records of the Company and the Company Subsidiaries reasonably requested
in connection with the preparation, confirmation or review of the Actual Closing
Balance Sheet and the calculation of the Closing Cash Payment. The Company and
the Optionee shall make available to the Optionors, and their respective
counsel, accountants and other representatives, such of their personnel as any
of the Optionors may reasonably request in connection with the preparation,
confirmation or review of the Actual Closing Balance Sheet and calculation of
the Closing Cash Payment.

 

(iv) In the event that either PMI or FSA does not agree with the amount of the
proposed Closing Cash Payment, such Optionor may deliver to Optionee (with a
copy to each other Optionor) a notice objecting to the amount of such payment
(an “Objection”) not later than thirty (30) days after the date the Optionee
delivers the Actual Closing Balance Sheet to the Optionors. If either PMI or FSA
delivers an Objection to Optionee in accordance with time limits set forth in
the preceding sentence, PMI, FSA and the Optionee shall negotiate in good faith
with a view to resolving the dispute and arriving at a mutually agreed amount
for the Closing Cash Payment. If such negotiations fail to resolve the dispute
within thirty (30) days after the date the Objection was delivered to Optionee,
the dispute shall be submitted to Ernst & Young LLP (or such other “Big Four”
accounting firm as is mutually agreed to by the Optionee, PMI and FSA) (the
“Accountants”) for final and exclusive resolution. The Company and the Optionee
shall cooperate in good faith with the Accountants and shall afford the
Accountants and their representatives full access to all relevant accounting,
financial and other records of the Company and the Company Subsidiaries
reasonably requested in connection with the preparation, confirmation or review
of the Actual Closing Balance Sheet and the calculation of the Closing Cash
Payment. The Company and the Optionee shall make available to the Accountants
and their representatives such of their personnel as the Accountants may
reasonably request in connection with the preparation, confirmation or review of
the Actual Closing Balance Sheet and calculation of the Closing Cash Payment.
The Accountants shall afford each of PMI, FSA and the Optionee and their
respective representatives the opportunity to present their positions as to the
dispute and the calculation of the Closing Cash Payment (which opportunity shall
not extend for more than thirty (30) days after the expiration of the thirty
(30) day period described in the third sentence of this Section 3.3(c)(iv)).
Each presentation shall include a statement of the Closing Cash Payment proposed
by such party and shall be accompanied by reasonably detailed supporting
documentation. No later than ten (10) days after the completion of the
presentations to the Accountants by PMI, FSA and the Optionee of their
respective positions on the Closing Cash Payment, the Accountants shall deliver
their decision with respect to the actual Closing Cash Payment (which shall not,
under any circumstances, be less than the amount that was originally proposed by
the Optionee nor more than the largest amount that was proposed by any of the
Optionors), which decision shall be in writing and shall include a reasonably
detailed description of the basis for such determination. The Accountants’
determination of the actual Closing Cash

 

-17-



--------------------------------------------------------------------------------

Payment shall be final and binding upon all parties hereto. The fees, costs and
expenses of the Accountants in connection with any such determination shall be
borne by the Optionee if the Closing Cash Payment adopted by the Accountants is
greater than the Optionee’s originally proposed Closing Cash Payment by $250,000
or more and shall otherwise be borne by the Optionors in proportion to such
Optionor’s Percentage Interest. The Accountants’ decision may be enforced in any
state or federal court of competent jurisdiction.

 

(v) If neither PMI nor FSA delivers an Objection to the Optionee in accordance
with Section 3.3(c)(iv), then the Closing Cash Payment proposed by the Optionee
shall be deemed agreed to by the Optionors. The Closing Cash Payment, either as
agreed to or determined pursuant to this Section 3(c), shall be referred to as
the “Cash Payment” and the Actual Closing Balance Sheet, either as agreed to or
determined pursuant to this Section 3(c), shall be referred to as the “Closing
Balance Sheet.” If the Cash Payment:

 

(A) is less than the Estimated Cash Payment, Optionors shall pay the amount of
such shortfall to the Optionee in proportion to such Optionor’s Percentage
Interest, and

 

(B) is more than the Estimated Cash Payment, the Optionee shall pay the amount
of such excess to Optionors in proportion to such Optionor’s Percentage Interest

 

not later than the earlier of (I) the fifth Business Day following the agreement
or determination of the Cash Payment or (II) thirty (30) days after the date the
Optionee delivers the Actual Closing Balance Sheet to the Optionors if no
Objection is delivered to the Optionee, together with interest on such shortfall
or excess from the Closing Date to but not including the date of payment
calculated at the U.S. Prime Rate as published by The Wall Street Journal on the
Closing Date. Payments pursuant to this paragraph shall be made by wire transfer
of immediately available funds to the accounts designated by the Optionee or
Optionors, as the case may be.

 

(d) At the Closing, the Servicer shall pay, and the Optionee and the Company
shall cause to be paid, to (i) PMI all amounts outstanding under the Promissory
Note to PMI as of the Closing Date and (ii) Dexia Holdings, Inc. all amounts
outstanding under the Promissory Note to Dexia as of the Closing Date, in each
case by transfer of immediately available funds to such account of such bank as
PMI and Dexia Holdings, Inc., as the case may be, shall direct.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE OPTIONORS

 

Each Optionor, severally and not jointly, represents and warrants to Optionee
that all of the statements contained in this Article IV, solely insofar as such
statements relate to such Optionor, are true and correct as of the date of this
Agreement (or, if made as of a specified date,

 

-18-



--------------------------------------------------------------------------------

as of such date) and will be true and correct as of the Closing Date as though
made on the Closing Date.

 

Section 4.1 Share Ownership. Such Optionor is the record and beneficial owner of
the number of shares of Common Stock and Series C Preferred Stock set forth
opposite such Optionor’s name on Exhibit A hereto. Except for the Promissory
Notes, such Optionor owns no securities issued by, or other obligations of, the
Company or any Company Subsidiary which are not listed on Exhibit A hereto.
Except for the Shareholder Documents to which such Optionor is a party, such
Optionor is not a party to any voting trust or other voting agreement or
understanding with respect to the voting of capital stock of the Company.

 

Section 4.2 Legal Power; Organization; Qualification of Optionors. Such Optionor
is a legal entity of the type set forth opposite such Optionor’s name on Exhibit
A hereto. Such Optionor has been duly organized, and is validly existing and in
good standing, under the laws of its jurisdiction of formation, has all
requisite power and authority to execute and deliver this Agreement and to
consummate the Transactions, and has taken all necessary corporate or other
action to authorize the execution, delivery and performance of this Agreement.

 

Section 4.3 Binding Agreement. This Agreement has been duly executed and
delivered by such Optionor and, assuming due and valid authorization, execution
and delivery by the Company and the Optionee, this Agreement constitutes a
legal, valid and binding obligation of such Optionor, enforceable against such
Optionor in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws of general application affecting enforcement of creditors’
rights generally and (ii) the availability of the remedy of specific performance
or injunctive or other forms of equitable relief may be subject to equitable
defenses and would be subject to the discretion of the court before which any
proceeding therefor may be brought.

 

Section 4.4 No Conflict or Default. Neither the execution and delivery of this
Agreement nor the consummation by such Optionor of any of the Transactions will
result in a violation of, or a default under, or conflict with, or require any
consent, approval or notice under, any contract, trust, commitment, agreement,
obligation, understanding, arrangement or restriction of any kind to which such
Optionor is a party or by which such Optionor is bound or to which the Option
Shares owned by such Optionor are subject, except as provided in the Shareholder
Documents and the Certificate of Incorporation. Consummation by such Optionor of
the Transactions will not violate, or require any consent, approval or notice
under, any provision of any judgment, order, decree, statute, law, rule or
regulation applicable to such Optionor or the Option Shares owned by such
Optionor, except for any necessary filing under the HSR Act and any filing with
or notice to the Federal Reserve Board.

 

Section 4.5 Ownership and Possession of Option Shares. The Option Shares owned
by such Optionor and the certificates representing such Option Shares are now,
and at all times during the term hereof shall be, owned by such Optionor and
held by such Optionor, or by a nominee or custodian for the sole and exclusive
benefit of such Optionor, free and clear of all Encumbrances whatsoever.

 

-19-



--------------------------------------------------------------------------------

Section 4.6 Good Title Conveyed. The stock powers, endorsements, assignments and
other instruments to be executed and delivered by such Optionor to Optionee at
the Closing will be valid and binding obligations of such Optionor, enforceable
in accordance with their respective terms, and will effectively vest in Optionee
good, valid and marketable title to all the Option Shares to be transferred to
Optionee by such Optionor pursuant to and as contemplated by this Agreement,
free and clear of all Encumbrances.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as specifically set forth in the Disclosure Schedule prepared and signed
by the Company and delivered to Optionee simultaneously with the execution
hereof, the Company represents and warrants to Optionee that the statements
contained in this Article V are true and correct as of the date of this
Agreement (or, if made as of a specified date, as of such date), and will be
true and correct as of the Closing Date as though made on the Closing Date. Each
exception set forth in the Disclosure Schedule and each other response to this
Agreement set forth in the Disclosure Schedule is identified by reference to, or
has been grouped under a heading referring to, a specific individual section of
this Agreement and, except as otherwise specifically stated with respect to such
exception, relates only to such section; provided, however, that any fact,
matter or condition disclosed in any section of such Disclosure Schedule in such
a way as to make its relevance to a representation, warranty or covenant or
representations, warranties or covenants made elsewhere in this Agreement or
information called for by another section of such Disclosure Schedule reasonably
apparent shall be deemed to be an exception to such representation, warranty or
covenant or representations, warranties or covenants or to be disclosed on such
other section of such Disclosure Schedule notwithstanding the omission of a
reference or cross reference thereto.

 

Section 5.1 Authorization; Validity of Agreement; Company Action. The Company
has full corporate power and authority to execute and deliver this Agreement and
the Contingent Payment Agreement, and to consummate the Transactions. The
execution, delivery and performance by the Company of this Agreement and the
Contingent Payment Agreement and the consummation of the Transactions have been
duly authorized by the Company Board of Directors, and no other corporate action
on the part of the Company is necessary to authorize the execution and delivery
by the Company of this Agreement or the Contingent Payment Agreement or the
consummation of the Transactions. No vote of, or consent by, the holders of any
class or series of capital stock issued by the Company is necessary to authorize
the execution and delivery by the Company of this Agreement or the Contingent
Payment Agreement or the consummation of the Transactions. This Agreement has
been duly executed and delivered by the Company and, assuming due and valid
authorization, execution and delivery hereof by the Optionors and the Optionee,
this Agreement is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally and (ii) the availability of the remedy of
specific performance or injunctive or other forms of equitable relief

 

-20-



--------------------------------------------------------------------------------

may be subject to equitable defenses and would be subject to the discretion of
the court before which any proceeding therefor may be brought.

 

Section 5.2 Other Board Approvals Regarding Transactions. The Company Board of
Directors has (i) authorized the Company’s officers to waive any rights the
Company may have under any agreement or otherwise to object to the granting of
the Option to Optionee and the transfer to Optionee of any Option Shares held by
the Optionors and (ii) consented to the granting of the Option to Optionee and
the transfer to Optionee of all such Option Shares, and none of the aforesaid
actions by the Company Board of Directors has been amended, rescinded or
modified. No state takeover statute is applicable to the Transactions.

 

Section 5.3 Capitalization. (a) The authorized capital stock of the Company
consists of 25,000,000 shares of Common Stock and 10,000,000 shares of preferred
stock, par value $0.01 per share. As of the date hereof, (i) 8,396,455 shares of
Common Stock are issued and outstanding (excluding shares held in the treasury
of the Company), (ii) 1,883,999 shares of Series C Preferred Stock are issued
and outstanding, (iii) no shares of Common Stock or Series C Preferred Stock are
owned of record by any Person who is not an Optionor, (iv) 1,228,284 shares of
Common Stock or Series C Preferred Stock are issued and held in the treasury of
the Company, (v) other than the Series C Preferred Stock, no shares of preferred
stock are issued or outstanding, and (vi) 760,000 shares of Common Stock are
reserved for issuance upon exercise of Company Options under the Long-Term
Incentive Plan. As of the date hereof, there are outstanding Company Options to
purchase 299,737 shares of Common Stock. All the outstanding shares of the
Company’s capital stock are, and all shares of Common Stock which may be issued
pursuant to the exercise of outstanding Company Options will be, when issued in
accordance with the respective terms thereof, duly authorized, validly issued,
fully paid and non-assessable. There is no Voting Debt of the Company or any
Company Subsidiary issued and outstanding. Except as set forth above, as of the
date hereof, (i) there are no shares of capital stock of the Company authorized,
issued or outstanding; (ii) there are no existing options, warrants, calls, pre
emptive rights, subscriptions or other rights, agreements, arrangements or
commitments of any character, relating to the issued or unissued capital stock
of the Company or any Company Subsidiary, obligating the Company or any Company
Subsidiary to issue, transfer or sell or cause to be issued, transferred or sold
any shares of capital stock or Voting Debt of, or other equity or debt interest
in, the Company or any Company Subsidiary or securities convertible into or
exchangeable for such shares or equity interests, or obligating the Company or
any Company Subsidiary to grant, extend or enter into any such option, warrant,
call, subscription or other right, agreement, arrangement or commitment and
(iii) there are no outstanding contractual obligations of the Company or any
Company Subsidiary to repurchase, redeem or otherwise acquire any shares of
Common Stock, or other capital stock of the Company, or any Company Subsidiary
or Affiliate of the Company or to provide funds to make any investment (in the
form of a loan, capital contribution or otherwise) in any Company Subsidiary or
any other entity. Except as set forth above, during the period from the date
hereof to the Closing Date, the Company has not issued or committed to issue any
shares of Common Stock or Series C Preferred Stock or any options, warrants,
calls, preemptive rights, subscriptions or other rights, agreements,
arrangements or commitments of any character, relating to the issued or unissued
capital stock of the Company or any Company Subsidiary, obligating the Company
or any Company Subsidiary to issue, transfer or sell or cause to be issued,
transferred or sold any shares of capital stock or Voting Debt of, or other
equity or debt

 

-21-



--------------------------------------------------------------------------------

interest in, the Company or any Company Subsidiary or securities convertible
into or exchangeable for such shares or equity interests, or obligating the
Company or any Company Subsidiary to grant, extend or enter into any such
option, warrant, call, subscription or other right, agreement, arrangement or
commitment.

 

(b) Other than the Shareholder Documents, there are no voting trusts or other
agreements or understandings to which any Optionor, the Company or any Company
Subsidiary is a party with respect to the voting of the capital stock of the
Company or any of the Company Subsidiaries.

 

(c) Following the Closing Date, no holder of Company Options will have any right
to receive shares of capital stock or other securities issued by the Company or
any Company Subsidiary upon the exercise of Company Options.

 

Section 5.4 Organization; Qualification of Company. The Company (i) is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation; (ii) has full corporate power and authority to
carry on its business as it is now being conducted and to own the properties and
assets it now owns; and (iii) is duly qualified or licensed to do business as a
foreign corporation in good standing in every jurisdiction in which such
qualification is required. The Company has heretofore delivered to Optionee
complete and correct copies of the certificate of incorporation and by-laws of
the Company as presently in effect.

 

Section 5.5 Subsidiaries and Affiliates. The Disclosure Schedule sets forth the
name and jurisdiction of incorporation of each Company Subsidiary. The Company
does not own, directly or indirectly, any capital stock or other equity
securities of any corporation other than Company Subsidiaries or have any direct
or indirect equity or ownership interest in any business other than in the
Company Subsidiaries or in publicly traded securities constituting less than
five percent of the outstanding equity of the issuing entity or subordinated or
residual interests in pools of mortgage-backed securities. All the outstanding
capital stock of each Company Subsidiary is owned directly or indirectly by the
Company free and clear of all Encumbrances and all material claims or charges of
any kind, and is validly issued, fully paid and nonassessable. Each Company
Subsidiary (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or formation; (ii) has full corporate,
limited liability company or partnership power and authority to carry on its
business substantially as it is now being conducted and to own the properties
and assets it now owns; and (iii) is duly qualified or licensed to do business
as a foreign corporation, limited liability company or limited partnership in
good standing in every jurisdiction in which such qualification is required,
except where such failure to be duly qualified or licensed would not have a
Material Adverse Effect. The Company has heretofore delivered to Optionee
complete and correct copies of the certificate of incorporation and by-laws of
each Company Subsidiary, as presently in effect.

 

Section 5.6 Consents and Approvals; No Violations. Except for the Consent Orders
and otherwise as set forth on Schedule 5.6 of the Disclosure Schedule and for
the filings, permits, authorizations, consents and approvals as may be required
under, and other applicable requirements of, the HSR Act, state securities or
blue sky laws and state mortgage banking or

 

-22-



--------------------------------------------------------------------------------

collection agency laws, none of the execution, delivery or performance of this
Agreement or the Contingent Payment Agreement by the Company, the consummation
by the Company of any of the Transactions or compliance by the Company with any
of the provisions hereof or thereof will (i) conflict with or result in any
breach of any provision of the certificate of incorporation, the by-laws or
similar organizational documents of the Company or any Company Subsidiary, (ii)
require the Company or any Company Subsidiary to make any filing with, or obtain
any permit, authorization, consent or approval of, any Governmental Entity or
other Person (including consents from parties to loans, contracts, leases and
other agreements to which the Company or any Company Subsidiary is a party),
(iii) require any consent, approval or notice under, or result in a violation or
breach of, or constitute (with or without due notice or the passage of time or
both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any Material Contract or restriction of any
kind by which the Company is bound, or (iv) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Company, any Company
Subsidiary or any of their properties or assets, excluding from the foregoing
clauses (ii), (iii) and (iv) such violations, breaches or defaults which would
not, individually or in the aggregate, impair in any material respect the
ability of Company or any Company’s Subsidiary to consummate the Transactions or
which arise from the regulatory status of the Optionee or any of its Affiilates.

 

Section 5.7 Financial Statements. The Company has delivered to the Optionee true
and correct copies of the Financial Statements. The Financial Statements have
been prepared from the books and records of the Company and the Company
Subsidiaries, have been prepared in accordance with GAAP applied on a consistent
basis during the periods involved (except as may be stated in the notes
thereto), and fairly present the consolidated financial position and the
consolidated results of operations and cash flows of the Company and the Company
Subsidiaries as of the times and for the periods referred to therein (subject,
in the case of unaudited statements, to normally recurring year-end audit
adjustments which are not material either individually or in the aggregate).

 

Section 5.8 No Undisclosed Liabilities. To the Knowledge of the Company, except
(a) as disclosed or reflected in the Financial Statements and (b) for
liabilities and obligations incurred in the ordinary course of business and
consistent with past practice, since the Balance Sheet Date neither the Company
nor any Company Subsidiary has any liability or obligation of any nature in
excess of $250,000, whether or not accrued, contingent or otherwise.

 

Section 5.9 Absence of Certain Changes. Except as contemplated by this Agreement
or the Budget and except as disclosed or reflected in the Financial Statements,
since the Balance Sheet Date, the Company and each Company Subsidiary has
conducted its respective business only in the ordinary course and consistent
with past practice, and neither the Company nor any Company Subsidiary has:

 

(a) suffered any Material Adverse Effect;

 

(b) incurred any liability or obligation (absolute, accrued, contingent or
otherwise) except items incurred in the ordinary course of business and
consistent with past practice, none of which exceeds $250,000 (counting
obligations or liabilities arising from one transaction or a

 

-23-



--------------------------------------------------------------------------------

series of similar transactions, and all periodic installments or payments under
any lease or other agreement providing for periodic installments or payments, as
a single obligation or liability);

 

(c) paid, discharged or satisfied any claim, liability or obligation (whether
absolute, accrued, contingent or otherwise) in excess of $250,000 other than the
payment, discharge or satisfaction in the ordinary course of business and
consistent with past practice of liabilities and obligations reflected or
reserved against in the Balance Sheet or incurred in the ordinary course of
business and consistent with past practice since the Balance Sheet Date;

 

(d) permitted or allowed any of its property or assets (real, personal or mixed,
tangible or intangible) to be subjected to any Lien except for Permitted Liens;

 

(e) written down the value of any MSRs (other than those associated with
Mortgage Loans) or written off as uncollectible any notes or accounts
receivable, except for write-downs and write-offs in the ordinary course of
business and consistent with past practice;

 

(f) cancelled any debts owed to the Company by third parties or waived any
claims or rights of the Company against third parties, in either case in excess
of $250,000;

 

(g) sold, transferred, or otherwise disposed of any material amount of its
properties or assets (real, personal or mixed, tangible or intangible), except
in the ordinary course of business and consistent with past practice;

 

(h) terminated or permitted to lapse any material Company Permit (as defined in
Section 5.17 below);

 

(i) disposed of or permitted to lapse any rights to the use of any material
Intellectual Property, or disposed of or disclosed to any Person other than
representatives of Optionee or for a legitimate business purpose any Trade
Secret not theretofore a matter of public knowledge;

 

(j) granted any general increase in the compensation of officers or employees
(including any such increase pursuant to any bonus, pension, profit sharing or
other plan or commitment) not in the ordinary course of business;

 

(k) hired or fired any Key Employee;

 

(l) made any single capital expenditure or commitment in excess of $100,000 for
additions to property, plant, equipment or intangible capital assets or made
aggregate capital expenditures and commitments in excess of $250,000 for
additions to property, plant, equipment or intangible capital assets;

 

(m) declared, paid or set aside for payment any dividend or other distribution
in respect of its capital stock or redeemed, purchased or otherwise acquired,
directly or indirectly, any shares of capital stock or other securities of the
Company, except for the redemption, purchase or other acquisition of shares of
Common Stock or Company Options not currently owned by an Optionor;

 

-24-



--------------------------------------------------------------------------------

(n) made any change in any method of accounting or accounting practice except as
required by GAAP;

 

(o) other than as required by any Key Employee Contract, paid or loaned any
amount to, or sold, transferred or leased any properties or assets (real,
personal or mixed, tangible or intangible) to, or entered into any agreement or
arrangement with, any of its officers or directors or any Affiliate or Associate
of any of its officers or directors except for directors’ fees and compensation
of officers in the ordinary course of business; or

 

(p) agreed, whether in writing or otherwise, to take any action described in
this section.

 

Section 5.10 Title to Properties; Liens. Each of the Company and each Company
Subsidiary has good, valid and marketable title to all the properties and assets
that it purports to own (tangible and intangible) free and clear of all Liens,
other than Permitted Liens, including all the properties and assets reflected in
the Balance Sheet and not subsequently disposed of and all such properties and
assets purchased by the Company or any Company Subsidiary since the date of the
Balance Sheet except as set forth in the Financial Statements. The rights,
properties and other assets presently owned, leased or licensed by the Company
or the Company Subsidiaries include all such rights, properties and other assets
necessary to permit the Company and the Company Subsidiaries to conduct their
respective businesses in all material respects in the same manner as such
businesses have been conducted prior to the date hereof.

 

Section 5.11 Real Property.

 

(a) The Disclosure Schedule sets forth a complete list and the location of all
Real Property. There are no proceedings, claims, or disputes affecting any Real
Property that might materially curtail or interfere with the Company’s use of
such property. Neither the whole nor any material portion of the Real Property
nor any other assets of the Company or any Company Subsidiary is subject to any
governmental decree or order to be sold or is being condemned, expropriated or
otherwise taken by any public authority with or without payment of compensation
therefor, nor has any such condemnation, expropriation or taking been proposed
to the Company. Neither the Company nor any Company Subsidiary is a party to any
lease, assignment or similar arrangement under which the Company or any Company
Subsidiary is a lessor, assignor or otherwise makes available for use by any
third party any portion of the Real Property, other than pursuant to a Lease.

 

(b) Each of the Company and each Company Subsidiary has obtained all appropriate
certificates of occupancy, licenses, easements and rights of way, including
proofs of dedication, required to use and operate the Real Property in the
manner in which the Real Property is currently being used and operated and where
the failure to have any such license would materially interfere with the use of
such property. True and correct copies of all such certificates, permits and
licenses have heretofore been furnished to Optionee. Each of the Company and
each Company Subsidiary has all approvals, permits and licenses (including any
and all environmental permits) necessary to own or operate the Real Property as
currently owned and operated; and no such approvals, permits or licenses will be
required, as a result of the Transactions, to be issued after the date hereof in
order to permit the Company and the

 

-25-



--------------------------------------------------------------------------------

Company Subsidiaries, following the Closing, to continue to own or operate the
Real Property in the same manner as heretofore, other than any such approvals,
permits or licenses that are ministerial in nature and are normally issued in
due course upon application therefore without further action by the applicant.

 

Section 5.12 Leases. The Disclosure Schedule contains an accurate and complete
listing of the Leases and the subleases to such Leases. A true and complete copy
of each Lease has heretofore been delivered to Optionee. Each Lease is in full
force and effect. The leasehold estate created by each Lease is free and clear
of all Liens other than as created by or pursuant to such Lease or a sublease to
such Lease. There are no existing defaults by the Company or any Company
Subsidiary under any of the Leases. No event has occurred that (whether with or
without notice, lapse of time or the happening or occurrence of any other event)
would constitute a default under any Lease by the Company or any Company
Subsidiary. Neither the Company nor any Company Subsidiary has received notice,
that any lessor under any Lease will not consent (where such consent is
necessary) to the consummation of the Transactions without requiring any
modification of the rights or obligations of the lessee thereunder.

 

Section 5.13 Environmental Matters.

 

(a) Each of the Company and the Company Subsidiaries is in compliance in all
material respects with all Environmental Laws. Such compliance includes, but is
not limited to, the possession by the Company and each of the Company
Subsidiaries of all material permits and other governmental authorizations
required under all applicable Environmental Laws, and compliance in all material
respects with the terms and conditions thereof.

 

(b) There is no Environmental Claim by any Person that is pending or, to the
Knowledge of the Company, threatened against the Company or any Company
Subsidiary, or against any Person whose liability for any Environmental Claim
the Company or any Company Subsidiary has retained or assumed either
contractually or by operation of law, except as would not cause a Material
Adverse Effect.

 

(c) There are no past or present actions, activities, circumstances, conditions,
events or incidents, including the release, emission, discharge, presence or
disposal of any Materials of Environmental Concern, that could form the basis of
any Environmental Claim against the Company or any Company Subsidiary or against
any Person whose liability for any Environmental Claim the Company or any
Company Subsidiary has retained or assumed either contractually or by operation
of law, except as would not cause a Material Adverse Effect.

 

(d) Except in accordance with applicable Environmental Laws and as would not
cause a Material Adverse Effect, and so as not to give rise to an Environmental
Claim (i) Materials of Environmental Concern have not been generated, used,
treated or stored on, transported to or from, or released on, at or from, any
past or present facilities, properties or operations of the Company or any
Company Subsidiary and (ii) Materials of Environmental Concern have not been
disposed of on any past or present facilities, properties or operations of the
Company or any Company Subsidiary.

 

-26-



--------------------------------------------------------------------------------

(e) The Company has provided to Optionee a copy of each assessment, report,
datum, result of investigations or audit, that is in the possession of the
Company or any Company Subsidiary regarding environmental matters pertaining to
the compliance (or noncompliance) by the Company or any Company Subsidiary with
any Environmental Laws.

 

Section 5.14 Contracts and Commitments. (a) Except as set forth in the
Disclosure Schedule:

 

(i) Neither the Company nor any Company Subsidiary has any agreement, contract
or commitment that provides for the payment to or by the Company in an aggregate
amount in excess of $250,000 during a twelve-month period (each, a “Material
Vendor Contract”).

 

(ii) Neither the Company nor any Company Subsidiary has any loan agreement or
asset funding agreement pursuant to which it receives credit or funding from a
third party (each, a “Credit Facility”).

 

(iii) Neither the Company nor any Company Subsidiary is a party to a servicing
agreement, subservicing agreement, sale and servicing agreement, pooling and
servicing agreement or similar agreement pursuant to which the Company or any
Company Subsidiary services mortgage loans or REO Property for third parties.

 

(iv) Other than Material Vendor Contracts, there exist no purchase or sales
contracts, or commitments or proposals of the Company or any Company Subsidiary.

 

(v) Other than the Key Employee Contracts, neither the Company nor any Company
Subsidiary has any outstanding contracts with directors, officers, employees,
agents, consultants, advisors, salesmen, sales representatives, distributors or
dealers that are not cancelable by it on notice of not longer than 90 days and
without liability, penalty or premium.

 

(vi) Other than the Key Employee Contracts, neither the Company nor any Company
Subsidiary is a party to or bound by any employment agreement or any other
agreement that contains any severance or termination pay liabilities or
obligations.

 

(vii) Other than pursuant to the Key Employee Contracts, neither the Company nor
any Company Subsidiary has any employee to whom it is paying compensation at the
annual rate of more than $250,000 for services rendered.

 

(viii) Neither the Company nor any Company Subsidiary is restricted by agreement
from carrying on its business anywhere in the world.

 

(ix) Neither the Company nor any Company Subsidiary has outstanding any
agreement to acquire any debt obligations of others, other than acquisitions of
delinquent and defaulted receivables in the ordinary course of business.

 

(x) Neither the Company nor any Company Subsidiary has any outstanding loan to
any Person, it being understood that obligations to reimburse employees for

 

-27-



--------------------------------------------------------------------------------

reasonable travel, entertainment or similar expenses incurred in the ordinary
course of business shall not be deemed loans for such purposes.

 

(xi) Except as in the ordinary course of business, neither the Company nor any
Company Subsidiary has any power of attorney outstanding or any obligations or
liabilities (whether absolute, accrued, contingent or otherwise), as guarantor,
surety, co signer, endorser, co maker, indemnitor or otherwise in respect of the
obligation of any Person, corporation, partnership, joint venture, association,
organization or other entity.

 

(xii) Other than as provided in clauses (i)–(xi) above, neither the Company nor
any Company Subsidiary has any agreement, contract or commitment the termination
of which would result in a Material Adverse Effect or that otherwise is material
to its business, operations or prospects.

 

(b) Each contract, agreement, arrangement and commitment set forth on Schedule
5.14 of the Disclosure Schedule, and each Lease, shall constitute a “Material
Contract.” Neither the Company nor any Company Subsidiary is in material default
under or in violation of any Material Contract, nor, to the Knowledge of the
Company, is there any valid basis for any claim of material default under or
violation of any Material Contract.

 

Section 5.15 Litigation. Except for the Specified Disputes, there is no action,
suit, inquiry, proceeding or investigation by or before any court or
governmental or other regulatory or administrative agency or commission pending
or, to the Knowledge of the Company, threatened against or involving the Company
or any Company Subsidiary that could reasonably be expected to result in a loss
to the Company or any Company Subsidiary in excess of $50,000 (excluding any
legal fees and expenses relating thereto that have been or may be incurred by
the Company or a Company Subsidiary), or which questions or challenges the
validity of this Agreement or any action taken or to be taken by the Company or
any Company Subsidiary pursuant to this Agreement or in connection with the
Transactions. Neither the Company nor any Company Subsidiary is subject to any
judgment, order or decree which may have a material adverse effect on its
business practices or on its ability to acquire any property or conduct its
business.

 

Section 5.16 Compliance with Laws; Consent Orders. The Company and the Company
Subsidiaries are in compliance in all material respects with each Consent Order,
with all laws, rules and regulations, ordinances, judgments, decrees, orders,
writs and injunctions of all Governmental Entities that affect the business,
properties or assets of the Company or any Company Subsidiary, and no notice,
charge, claim, action or assertion has been received by the Company or any
Company Subsidiary or has been filed, commenced or, to the Knowledge of the
Company, threatened against the Company or any Company Subsidiary alleging any
material violation of any of the foregoing, that, if determined adversely to the
Company or any Company Subsidiary, could reasonably be expected to have a
material adverse effect on its business practices or on its ability to acquire
any property or conduct its business. The Company and each Company Subsidiary
have in place policies and procedures to enable them to comply with the material
terms of each Consent Order; to the Knowledge of the Company, no events have
occurred that would preclude the Company and the Company Subsidiaries from being
able to comply with the material terms of each Consent Order.

 

-28-



--------------------------------------------------------------------------------

Section 5.17 Permits. The Company and the Company Subsidiaries hold all Company
Permits, and no Company Permit is subject to any pending proceeding seeking
revocation or forfeiture. The Company and the Company Subsidiaries are in
compliance in all material respects with the terms of the Company Permits.

 

Section 5.18 Employee Benefit Plans.

 

(a) The Disclosure Schedule contains a true and complete list of all Plans
maintained by the Company and any ERISA Affiliate. Neither the Company nor any
ERISA Affiliate has any commitment or formal plan, whether legally binding or
not, to create any additional employee benefit plan or modify or change any
existing Plan that would affect any employee or former employee of the Company
or any Company Subsidiary. Neither the Company nor any ERISA Affiliate has ever
maintained any Title IV Plans. Neither the Company nor any ERISA Affiliate is an
employer under a Multiemployer Plan.

 

(b) Neither the Company or any Company Subsidiary, any Plan, any trust created
thereunder, nor, the Knowledge of the Company, any trustee or administrator
thereof has engaged in a transaction in connection with which the Company or any
Company Subsidiary, any Plan, any such trust, or any trustee or administrator
thereof, or any party dealing with any Plan or any such trust could be subject
to either a civil penalty assessed pursuant to Section 409 or 502(i) of ERISA or
a tax imposed pursuant to Section 4975 or 4976 of the Code.

 

(c) Each Plan has been operated and administered in all material respects in
accordance with its terms and applicable law, including but not limited to ERISA
and the Code.

 

(d) Each Plan intended to be “qualified” within the meaning of Section 401(a) of
the Code is the subject of a favorable determination letter from the Internal
Revenue Service, and nothing has occurred since the date of such letter which
resulted or is likely to result in the revocation of such determination, and the
trusts maintained thereunder are exempt from taxation under Section 501(a) of
the Code. Each Plan intended to satisfy the requirements of Section 501(c)(9)
has satisfied such requirements.

 

(e) The consummation of the Transactions will not, either alone or in
combination with another event, (i) except as provided in any Key Employee
Contract and set forth on Schedule 5.18 of the Disclosure Schedule, entitle any
current or former employee, director or officer of the Company or any ERISA
Affiliate to severance pay, unemployment compensation or any other payment,
except as expressly provided in this Agreement, or (ii) accelerate the time of
payment or vesting, or increase the amount of compensation due any such
employee, director or officer.

 

(f) Except for routine claims for benefits, there are no pending, anticipated
or, to the Knowledge of the Company, threatened claims by or on behalf of any
Plan, by any employee or beneficiary covered under any such Plan, or otherwise
involving any such Plan.

 

(g) No amounts payable under the Plans will fail to be deductible for federal
income tax purposes by virtue of Section 280G of the Code.

 

-29-



--------------------------------------------------------------------------------

Section 5.19 Tax Matters.

 

(a) (i) The Company, each Company Subsidiary, and each Company Group has timely
filed or caused to be timely filed, and with respect to Tax Returns due between
the date of this Agreement and the Closing Date will timely file (taking into
account any applicable extensions), all material Tax Returns required to be
filed by the Code or by applicable state, local or foreign Tax laws, (ii) all
such Tax Returns are, or in the case of such Tax Returns not yet filed, will be,
true, complete and correct in all material respects, and (iii) all Taxes shown
on such Tax Returns or otherwise owed have been timely paid, or in the case of
Taxes due between the date of this Agreement and the Closing Date, will be
timely paid.

 

(b) The most recent audited financial statements for the Company reflect an
adequate reserve for all Taxes payable by the Company and each Company
Subsidiary for all taxable periods and portions thereof through the date of such
financial statements, and, in the case of Taxes owed as of the date hereof, an
adequate reserve is (and until the Closing Date will continue to be) reflected
in the accruals for Taxes payable on the June 30, 2005 balance sheet, in each
case in addition to any accruals established to reflect timing differences and
any accruals reflected only in the notes thereto.

 

(c) There are no liens for Taxes upon the Company’s assets except liens for
current Taxes not yet due and payable and immaterial liens.

 

(d) Neither the Company nor any of its Subsidiaries is a “United States real
property holding corporation” within the meaning of Section 897(c)(2) of the
Code, and none of the Optionors is a “foreign person” within the meaning of
Section 1445 of the Code.

 

(e) Except as set forth on Schedule 5.19(e) of the Disclosure Schedule, (i) no
Tax Return of the Company, any Company Subsidiary or any Company Group is under
audit or examination by the Internal Revenue Service, (ii) no material Tax
Return of the Company, any Company Subsidiary or any Company Group is under
audit or examination by any other Taxing Authority, and (iii) no notice of such
an audit or examination has been received by the Company or any Company
Subsidiary.

 

(f) Each deficiency resulting from any audit or examination relating to Taxes by
any Taxing Authority has been timely paid. No issues relating to Taxes were
raised by the relevant Taxing Authority in any completed audit or examination
that can reasonably be expected to recur in a later taxable period. The relevant
statute of limitations is closed with respect to the Federal, foreign and
material state and local Tax Returns of the Company, each Company Subsidiary and
each Company Group for all years through June 30, 2000.

 

(g) Other than this Agreement, none of the Company, any Company Subsidiary or
any Company Group is a party to or is bound by any Tax sharing agreement, Tax
indemnity obligation or similar agreement, arrangement or practice with respect
to Taxes (including, without limitation, any advance pricing agreement, closing
agreement or other agreement relating to Taxes with any Taxing Authority).

 

(h) Neither the Company nor any Company Subsidiary will be required to include
in a taxable period ending after the Closing Date any taxable income
attributable to income that

 

-30-



--------------------------------------------------------------------------------

accrued, but was not recognized, in a Pre-Closing Tax Period, as a result of an
adjustment under Section 481 of the Code, the installment method of accounting,
the long-term contract method of accounting, the cash method of accounting, any
comparable provision of state, local, or foreign Tax law, or for any other
reason.

 

(i) No consent under Section 341 of the Code has been made with respect to the
Company or any Company Subsidiary, or any property held by the Company or any
Company Subsidiary, (ii) no property of the Company or any Company Subsidiary is
“tax exempt use property” within the meaning of Section 168(h) of the Code, and
(iii) none of the assets of the Company or any Company Subsidiary is subject to
a lease under Section 7701(h) of the Code or under any predecessor section
thereof.

 

(j) Except as set forth on Schedule 5.19(j) of the Disclosure Schedule, there
are no outstanding agreements or waivers extending, or having the effect of
extending, the statutory period of limitation applicable to any Tax Returns
required to be filed with respect to the Company, any Company Subsidiary or any
Company Group and none of the Company, any Company Subsidiary or any Company
Group has requested any extension of time within which to file any Tax Return,
which return has not yet been filed.

 

(k) Except as set forth on Schedule 5.19(k) of the Disclosure Schedule, the
Company and each Company Subsidiary have complied in all respects with all
applicable laws relating to the payment and withholding of Taxes (including
withholding of Taxes pursuant to Sections 1441, 1442, 3121 and 3402 of the Code
or any comparable provision of any state, local or foreign laws) and have,
within the time and in the manner prescribed by applicable law, withheld from
and paid over to the proper Taxing Authorities all amounts required to be so
withheld and paid over under such laws.

 

(l) The Company has made available to the Optionee for inspection (i) complete
and correct copies of all material Tax Returns of the Company, each Company
Subsidiary and each Company Group (but, in the case of any Company Group, only
the portions of such Tax Returns relating to the Company or any Company
Subsidiary) relating to Taxes for all taxable periods for which the applicable
statute of limitations has not yet expired and (ii) complete and correct copies
of all private letter rulings, revenue agent reports, information document
requests, notices of proposed deficiencies, deficiency notices, protests,
petitions, closing agreements, settlement agreements, pending ruling requests,
and any similar documents, submitted by, received by or agreed to by or on
behalf of the Company or any Company Subsidiary, or, to the extent related to
the income, business, assets, operations, activities or status of the Company or
any Company Subsidiary, submitted by, received by or agreed to by or on behalf
of any Company Group, and relating to Taxes for all taxable periods for which
the statute of limitations has not yet expired.

 

(m) Neither the Company nor any Company Subsidiary has been a party to any
distribution occurring during the last three (3) years that was treated by the
parties as a tax-free distribution under Section 355 of the Code.

 

(n) Neither the Company nor any Company Subsidiary is a party to any “listed
transaction” as defined in Treasury Regulation Section 1.6011-4(b)(2).

 

-31-



--------------------------------------------------------------------------------

(o) The Disclosure Schedule sets forth each state, county, local, municipal or
foreign jurisdiction in which the Company or any Company Subsidiary files a Tax
Return relating to state and local income, franchise, license, excise, net
worth, property or sales and use taxes.

 

(p) Neither the Company nor any Company Subsidiary has ever (i) made an election
under Section 1362 of the Code to be treated as an S corporation for Federal
Income Tax purposes or (ii) made any similar election under any comparable
provision of any state, local or foreign tax law.

 

(q) The Company and each Company Subsidiary have properly and in a timely manner
documented their transfer pricing methodology in compliance with Section 482
(and any related sections) of the Code, the Treasury regulations promulgated
thereunder and any comparable provisions of state, local, domestic or foreign
tax law.

 

Section 5.20 Intellectual Property.

 

(a) The Disclosure Schedule sets forth a true and complete list (including
expiration dates) of all patents and patent applications, trademark
registrations and applications, service mark registrations and applications,
Computer Software, Copyright registrations and applications, material
unregistered trademarks, service marks, and Copyrights, and Internet domain
names, together with all licenses related to the foregoing, whether the Company
or any Company Subsidiary is the licensee or licensor thereunder, that are used
in and are material to the business of the Company or any Company Subsidiary.

 

(b) The Company or the Company Subsidiaries have title to, or hold valid
licensees to, all Company Intellectual Property, free and clear of all
Encumbrances (other than restrictions on assignment or transfer).

 

(c) All registrations and applications for Intellectual Property that are owned
by the Company or any Company Subsidiary and that are used in and are material
to the conduct of the businesses of the Company or the Company Subsidiaries as
currently conducted are, (i) to the Knowledge of the Company, valid and
enforceable, (ii) subsisting, in proper form and have been duly maintained,
including the submission of all necessary filings and fees in accordance with
the legal and administrative requirements of the appropriate jurisdictions, and
(iii) have not lapsed, expired or been abandoned, and no patent, registration or
application therefore is the subject of any opposition, interference,
cancellation proceeding or other legal or governmental proceeding before any
Governmental Entity in any jurisdiction.

 

(d) With respect to the Intellectual Property used in and material to the
business of the Company or any Company Subsidiary as conducted on the Exercise
Date: (i) the Company and each such Company Subsidiary owns and possesses all
right, title and interest in and to, or has taken commercially reasonable steps
to ensure that it has a valid and enforceable license to use, such Intellectual
Property; (ii) no claim by any third party contesting the validity,
enforceability, use or ownership of any of the Intellectual Property has been
made or, to the Knowledge of the Company, is threatened; (iii) neither the
Company nor any such Company Subsidiary has received any notices of any
infringement or misappropriation by any third party with respect to the
Intellectual Property; (iv) to the Knowledge of the Company, none of the

 

-32-



--------------------------------------------------------------------------------

Company or any Company Subsidiary has infringed, misappropriated or otherwise
conflicted with any proprietary rights of any third parties; and (v) all such
Intellectual Property will be owned or available for use by any of the Company
and the Company Subsidiaries immediately after the Closing.

 

(e) The Computer Software used in and material to the business of the Company or
any Company Subsidiary was either: (i) developed by employees of the Company or
such Company Subsidiary within the scope of their employment or (ii) developed
on behalf of the Company or any Company Subsidiary by a third party, and all
ownership rights therein have been assigned or otherwise transferred to or
vested in the Company or such Company Subsidiary, as the case may be, pursuant
to written agreements or the Company or such Company Subsidiary has taken
commercially reasonable steps to ensure that it has licensed or acquired from a
third party pursuant to a written license, assignment, or other contract that is
in full force and effect and of which neither the Company nor any Company
Subsidiary (as applicable) is in material breach.

 

(f) Neither the Company nor any Company Subsidiary is, nor will it be as a
result of the execution and delivery of this Agreement or the performance of its
obligations under this Agreement, in breach of any material license, sublicense
or other agreement relating to the Company Intellectual Property.

 

Section 5.21 Labor Matters.

 

(a) There is no labor strike, dispute, corporate campaign, slowdown, stoppage or
lockout actually pending, or to the Knowledge of the Company, threatened against
or affecting the Company or any Company Subsidiary and during the past five
years there has not been any such action. To the Knowledge of the Company, no
representation question exists respecting the employees of the Company or any
Company Subsidiary.

 

(b) None of the employees of the Company or any Company Subsidiary is
represented by any labor organization and, to the Knowledge of the Company,
there have been no union organizing activities among the employees of the
Company or any Company Subsidiary within the past five years, nor does any
question concerning representation exist concerning such employees.

 

(c) (i) Each of the Company and each of the Company Subsidiaries is and has been
in compliance in all material respects with all applicable laws respecting
employment and employment practices, terms and conditions of employment, wages
and hours, immigration, the payment of social security and similar taxes,
occupational safety and health and plant closing, and is not and has not engaged
in any unfair labor practice that could reasonably be expected to result in a
loss to the Company or any Company Subsidiary in excess of $250,000; (ii) no
unfair labor practice complaint against the Company or any of the Company
Subsidiaries is pending before the National Labor Relations Board; (iii) no
employee grievance exists which could reasonably be expected to have a Material
Adverse Effect; (iv) no arbitration proceeding arising out of or under any
collective bargaining agreement is pending and no claim therefor has been
asserted; and (v) no collective bargaining agreement is currently being
negotiated by the Company or any of the Company Subsidiaries.

 

-33-



--------------------------------------------------------------------------------

(d) To the Knowledge of the Company, no charge with respect to or relating to
the Company or any Company Subsidiary is pending before the Equal Employment
Opportunity Commission or any other agency responsible for the prevention of
unlawful employment practices.

 

Section 5.22 Personnel. The Disclosure Schedule sets forth a true and complete
list of (i) the names and current salaries of all directors and elected and
appointed officers of each of the Company and the Company Subsidiaries; (ii) the
names and wage rates for non-salaried and non-executive salaried employees of
each of the Company and the Company Subsidiaries by classification and (iii) all
group insurance programs in effect for employees of each of the Company and the
Company Subsidiaries. Neither the Company nor any Company Subsidiary is in
default with respect to any of the obligations referred to in the preceding
sentence. Except as set forth on Schedule 5.22 of the Disclosure Schedule, to
the Knowledge of the Company, no Key Employee or group of employees responsible
for a business segment of the Company or any Company Subsidiary has provided
written notification to the Company or any Company Subsidiary of an intention to
terminate employment with the Company or any Company Subsidiary as a result of
the Transactions.

 

Section 5.23 Potential Conflict of Interest. No Key Employee (a) owns or holds,
directly or indirectly, in whole or in part, any Company Intellectual Property,
(b) has any material claim, charge, action or cause of action against the
Company or any Company Subsidiary, except for claims for compensation,
reasonable unreimbursed travel or entertainment expenses, accrued vacation pay
or accrued benefits under any employee benefit plan existing on the date hereof,
(c) has made, on behalf of the Company or any Company Subsidiary, any material
payment or commitment to pay any material commission, fee or other amount to, or
to purchase or obtain or otherwise contract to purchase or obtain any goods or
services from, any other Person of which any Key Employee (or, to the Knowledge
of the Company, a relative of any Key Employee) is a partner or shareholder
(except holdings solely for passive investment purposes of securities of
publicly held and traded entities constituting less than 5% of the equity of any
such entity), (d) owes any money to the Company or any Company Subsidiary or (e)
has any material interest in any property, real or personal, tangible or
intangible, used in or pertaining to the business of the Company or any Company
Subsidiary.

 

Section 5.24 Propriety of Past Payments. (a) No unrecorded fund of the Company
or any Company Subsidiary has been established for any purpose, (b) no
accumulation or use of corporate funds of the Company or any Company Subsidiary
has been made without being properly accounted for in the books and records of
the Company or such Company Subsidiary, (c) no payment has been made by or on
behalf of the Company or any Company Subsidiary with the understanding that any
part of such payment is to be used for any purpose other than that described in
the documents supporting such payment and (d) none of the Company, any Company
Subsidiary, any director, officer, employee or agent of the Company or any
Company Subsidiary or any other Person associated with or acting for or on
behalf of the Company or any Company Subsidiary has, directly or indirectly,
made any contribution, gift, bribe, rebate, payoff, influence payment, kickback
or other payment to any Person, private or public, regardless of form, whether
in money, property or services that is illegal, (i) to obtain favorable
treatment for the Company, any Company Subsidiary or any Affiliate of the
Company in securing business, (ii) to pay for favorable treatment for business
secured for the Company, any Company

 

-34-



--------------------------------------------------------------------------------

Subsidiary or any Affiliate of the Company, (iii) to obtain special concessions,
or for special concessions already obtained, for or in respect of the Company or
any Company Subsidiary. To the Knowledge of the Company, neither the Company nor
any Company Subsidiary nor any current director, officer or employee of the
Company or any Company Subsidiary nor any other Person acting on behalf of the
Company or any Company Subsidiary, has accepted or received any unlawful
contribution, payment, gift, kickback, expenditure or other item of value in
connection with the business of the Company or any Company Subsidiary.

 

Section 5.25 Brokers or Finders. No agent, broker, investment banker, financial
advisor or other firm or Person is or will be entitled to any brokers’ or
finder’s fee or any other commission or similar fee in connection with any of
the Transactions as a result of any action taken by the Company.

 

Section 5.26 Consumer Complaints. The Company and the Company Subsidiaries have
no open consumer complaints that have not been responded to within the time
limitations set forth in the Real Estate Settlement Procedures Act of 1974, as
amended.

 

Section 5.27 Insurance. Schedule 5.27 of the Disclosure Schedule sets forth a
true and complete list of all insurance policies, other insurance arrangements
and other contracts or arrangements for the transfer or sharing of insurance
risks by the Company or any Company Subsidiary in force on the date hereof with
respect to the business or assets of the Company or any Company Subsidiary. All
such policies are in full force and effect, all premiums due thereon have been
paid by the Company and the Company Subsidiary (as applicable) and the Company
and each Company Subsidiary is otherwise in compliance in all material respects
with the terms and provisions of such policies (other than the policies set
forth on Schedule 5.27 of the Disclosure Schedules which will terminate at the
Closing as a result of the sale of the Option Shares to the Optionee).
Furthermore, (a) neither the Company nor any Company Subsidiary has received any
written notice of cancellation or non-renewal of any such policy or arrangement
nor, to the Company’s knowledge, is the termination of any such policies or
arrangements threatened (except that certain policies will terminate at the
Closing as a result of the sale of the Option Shares to the Optionee), (b) there
is no material claim of the Company or any Company Subsidiary pending under any
of such policies or arrangements as to which the Company or any Company
Subsidiary has received written notice from any of its insurance carriers
stating that such insurance carrier is denying liability of such claim or
defending such claim under a reservation of rights clause, (c) neither the
Company nor any Company Subsidiary has received any written notice from any of
its insurance carriers that any insurance premiums will be increased materially
in the future or that any insurance coverage presently provided for will not be
available to the Company or any Company Subsidiary in the future, and (d)
neither the Company nor any Company Subsidiary has knowingly made any material
misstatement, omission or misrepresentation for the purpose of obtaining any
such policy or arrangement that is reasonably likely to result in a loss of
coverage under such policy or arrangement. Except as set forth on Schedule 5.27
of the Disclosure Schedule, no such policy or arrangement will terminate at the
Closing as a result of the sale of the Option Shares to the Optionee and, to the
Knowledge of the Company, no event has occurred that is reasonably likely to
result in any claims by the Company’s directors or officers under the Company’s
D&O Insurance.

 

-35-



--------------------------------------------------------------------------------

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF OPTIONEE

 

Optionee represents and warrants to each Optionor and the Company that:

 

Section 6.1 Organization. Optionee is a corporation duly organized, validly
existing and in good standing under the laws of Delaware and has all requisite
corporate or other power and authority and all necessary governmental approvals
to own, lease and operate its properties and to carry on its business as now
being conducted, except where the failure to be in good standing or to have such
power, authority, and governmental approvals would not adversely effect
Optionee’s ability to consummate the Transactions.

 

Section 6.2 Authorization; Validity of Agreement. Optionee has full corporate
power and authority to execute and deliver this Agreement and the Contingent
Payment Agreement and to consummate the Transactions. The execution, delivery
and performance by Optionee of this Agreement and the Contingent Payment
Agreement and the consummation of the Transactions have been duly authorized by
the board of directors of Optionee, and no other corporate action on the part of
Optionee is necessary to authorize the execution and delivery by Optionee of
this Agreement or the Contingent Payment Agreement or the consummation of the
Transactions. No vote of, or consent by, the holders of any class or series of
stock or Voting Debt issued by Optionee is necessary to authorize the execution
and delivery by Optionee of this Agreement or the Contingent Payment Agreement
or the consummation by it of the Transactions. Each of this Agreement and the
Contingent Payment Agreement has been duly executed and delivered by Optionee,
and, assuming due and valid authorization, execution and delivery hereof and
thereof by each other party thereto, is a valid and binding obligation of
Optionee, enforceable against Optionee in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally and (ii) the availability of the
remedy of specific performance or injunctive or other forms of equitable relief
may be subject to equitable defenses and would be subject to the discretion of
the court before which any proceeding therefor may be brought.

 

Section 6.3 Consents and Approvals; No Violations. Except for the filings,
permits, authorizations, consents and approvals as may be required under, and
other applicable requirements of the HSR Act and state securities or blue sky
laws, none of the execution, delivery or performance of this Agreement and the
Contingent Payment Agreement by Optionee, the consummation by Optionee of the
Transactions or compliance by Optionee with any of the provisions hereof and
thereof will (i) conflict with or result in any breach of any provision of the
certificate of incorporation or by-laws of Optionee, (ii) require the Optionee
to make any filing with, or obtain any permit, authorization, consent or
approval of, any Governmental Entity, (iii) result in a violation or breach of,
or constitute (with or without due notice or lapse of time or both) a default
(or give rise to any right of termination, cancellation or acceleration) under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, contract, agreement or other instrument or obligation
to which Optionee or any of its Subsidiaries is a party or by which any of them
or any of their respective properties or assets may be bound, or (iv) violate
any order, writ, injunction, decree, statute, rule or regulation applicable

 

-36-



--------------------------------------------------------------------------------

to Optionee, any of its Subsidiaries or any of their properties or assets,
excluding from the foregoing clauses (ii), (iii) and (iv) such violations,
breaches or defaults which would not, individually or in the aggregate, impair
in any material respect Optionee’s ability to consummate the Transactions or
which arise from the regulatory status of the Company or the Company
Subsidiaries.

 

Section 6.4 Investment Representation. Optionee is acquiring the Option Shares
for investment for its own account, not as a nominee or agent, and not with a
view to, or for resale in connection with, any distribution thereof in violation
of the Securities Act.

 

Section 6.5 Sufficient Funds. Optionee has available, or has made valid and
effective arrangements to obtain (through existing credit arrangements or
otherwise), sufficient funds to acquire all of the Option Shares to be purchased
pursuant hereto and to pay all fees and expenses incurred by it related to the
Transactions.

 

Section 6.6 Brokers or Finders. Neither Optionee nor any of its Subsidiaries or
its Affiliates has entered into any agreement or arrangement entitling any
agent, broker, investment banker, financial advisor or other firm or Person to
any broker’s or finder’s fee or any other commission or similar fee in
connection with any of the Transactions.

 

ARTICLE VII

 

COVENANTS

 

Section 7.1 Interim Operations of the Company. The Company covenants and agrees
that, after the date hereof and prior to the Closing Date, except (i) as
expressly provided in this Agreement, (ii) as set forth in the Disclosure
Schedule, or (iii) as may be agreed in writing by Optionee:

 

(a) the business of the Company and the Company Subsidiaries shall be conducted
substantially in the same manner as heretofore conducted and in the ordinary
course, and the Company and the Company Subsidiaries shall use commercially
reasonable efforts to preserve the business organization of the Company and the
Company Subsidiaries intact, keep available the services of the current officers
and employees of the Company and the Company Subsidiaries and maintain the
existing relations with franchisees, customers, suppliers, creditors, business
partners and others having business dealings with the Company or the Company
Subsidiaries;

 

(b) the Company and the Company Subsidiaries shall timely respond to all
customer complaints as required by any applicable law or Governmental Entity;

 

(c) neither the Company nor any Company Subsidiary shall: (i) amend its
certificate of incorporation or by-laws or similar organizational documents,
(ii) issue, sell, transfer, pledge, dispose of or encumber any shares of any
class or series of its capital stock or Voting Debt, or securities convertible
into or exchangeable for, or options, warrants, calls, commitments or rights of
any kind to acquire, any shares of any class or series of its capital stock or
any Voting Debt, other than the shares of Common Stock reserved for issuance on
the date hereof pursuant to the exercise of Company Options outstanding on the
date hereof,

 

-37-



--------------------------------------------------------------------------------

(iii) declare, set aside or pay any dividend or other distribution payable in
cash, stock or property with respect to any shares of any class or series of its
capital stock; (iv) split, combine or reclassify any shares of any class or
series of its stock; or (v) redeem, purchase or otherwise acquire directly or
indirectly any shares of any class or series of its capital stock, or any
instrument or security which consists of or includes a right to acquire such
shares (other than the redemption, purchase or other acquisition by the Company
or any Company Subsidiary of shares of Common Stock or Company Options not
currently owned by an Optionor);

 

(d) neither the Company nor any Company Subsidiary shall organize any new
Subsidiary or acquire any capital stock or other equity securities, or equity or
ownership interest in the business, of any other Person;

 

(e) neither the Company nor any Company Subsidiary shall modify, amend or
terminate any of its Material Contracts or waive, release or assign any material
rights or claims, except in the ordinary course of business and consistent with
past practice;

 

(f) neither the Company nor any Company Subsidiary shall terminate or permit to
lapse any material Company Permit;

 

(g) neither the Company nor any of the Company Subsidiaries shall: (i) incur or
assume any long term Indebtedness, or except in the ordinary course of business,
incur or assume short term Indebtedness exceeding $250,000 in the aggregate from
the date hereof until the Closing; (ii) pay, repay, discharge, purchase,
repurchase or satisfy any Indebtedness (other than the Promissory Notes) issued
or guaranteed by the Company or any Company Subsidiary, except as required by
the terms thereof; (iii) modify the terms of any Indebtedness or other
liability, other than modifications of short term debt in the ordinary and usual
course of business and consistent with past practice; (iv) assume, guarantee,
endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other Person, except in
the ordinary course of business and consistent with past practice; (v) make any
loans, advances or capital contributions to, or investments in, any other Person
(other than to or in wholly owned Subsidiaries of the Company existing on the
date hereof); (vi) write down the value of any MSRs or write off as
uncollectible any notes or accounts receivable other than as required or
permitted by GAAP; (vii) dispose of or permit to lapse any rights to any
material Intellectual Property or (viii) change any of the banking or safe
deposit arrangements described or referred to in the Disclosure Schedule in any
adverse manner;

 

(h) neither the Company nor any Company Subsidiary shall lease, license,
mortgage, pledge or encumber any assets other than in the ordinary course of
business and consistent with the past practice or purchase, transfer, sell or
dispose of any assets other than in the ordinary course of business and
consistent with past practice or dispose of or permit to lapse any rights to any
material Intellectual Property other than in the ordinary course of business and
consistent with past practice;

 

(i) neither the Company nor any Company Subsidiary shall (i) fire any Key
Employee other than for cause or (ii) hire any Person performing functions
similar to or compensated at the same level as a Key Employee; provided,
however, that the Company and any Company Subsidiary may hire a Person that
replaces a Key Employee who resigns after the

 

-38-



--------------------------------------------------------------------------------

date hereof if the Company has consulted with the Optionee in good faith prior
to hiring such Person (it being agreed that neither the Company nor any Company
Subsidiary shall have any obligation to follow or adopt any recommendation made
by the Optionee in respect of hiring such Person);

 

(j) neither the Company nor any Company Subsidiary shall make any change in the
compensation payable or to become payable to any of its officers, directors,
employees, agents or consultants (other than normal recurring increases in the
ordinary course of business) or to Persons providing management services, or
enter into or amend any employment, severance, consulting, termination or other
agreement with, or employee benefit plan for, any of its officers, directors,
employees, Affiliates, agents or consultants or make any change in its existing
borrowing or lending arrangements for or on behalf of any of such Persons
pursuant to an employee benefit plan or otherwise;

 

(k) neither the Company nor any Company Subsidiary shall (i) pay or make any
accrual or arrangement for payment of any pension, retirement allowance or other
employee benefit pursuant to any existing plan, agreement or arrangement to any
officer, director, employee or Affiliate or pay or agree to pay or make any
accrual or arrangement for payment to any officer, director, employee or
Affiliate of any amount relating to unused vacation days, except to the extent
the Company or a Company Subsidiary is legally or contractually obligated to do
so or such action is required under a current policy of the Company or a Company
Subsidiary, (ii) adopt or pay, grant, issue, accelerate or accrue salary or
other payments or benefits pursuant to any pension, profit-sharing, bonus, extra
compensation, incentive, deferred compensation, stock purchase, stock option,
stock appreciation right, group insurance, severance pay, retirement or other
employee benefit plan, agreement or arrangement, or any employment or consulting
agreement with or for the benefit of any director, officer, employee, agent or
consultant, whether past or present, except to the extent the Company or a
Company Subsidiary is legally or contractually obligated to do so or such action
is required under a current policy of the Company or a Company Subsidiary, or
(iii) amend in any material respect any such existing plan, agreement or
arrangement in a manner inconsistent with the foregoing;

 

(l) neither the Company nor any Company Subsidiary shall permit any insurance
policy naming it as a beneficiary or a loss payable payee to be cancelled or
terminated without notice to Optionee, except (i) policies providing coverage
for losses not in excess of $250,000 which are replaced without diminution of or
gaps in coverage and (ii) policies that terminate at the Closing as a result of
the sale of the Option Shares to the Optionee;

 

(m) neither the Company nor any of the Company Subsidiaries shall enter into any
contract or transaction relating to the purchase of assets other than in the
ordinary course of business and consistent with past practice;

 

(n) other than the Promissory Notes, which shall be paid in full by the Servicer
at or prior to the Closing, neither the Company nor any Company Subsidiary shall
pay, repurchase, discharge or satisfy any of its claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than the payment, discharge or satisfaction in the ordinary
course of business and consistent with past practice, of claims, liabilities or
obligations

 

-39-



--------------------------------------------------------------------------------

reflected or reserved against in, or contemplated by, the Financial Statements
or incurred since the Balance Sheet date in the ordinary course of business;

 

(o) neither the Company nor any of the Company Subsidiaries shall adopt a plan
of complete or partial liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization of the Company or any
Company Subsidiary;

 

(p) neither the Company nor any Company Subsidiary shall (i) change any of the
accounting methods used by it unless required by GAAP or (ii) make any election
relating to Taxes, change any election relating to Taxes already made, adopt any
accounting method relating to Taxes, change any accounting method relating to
Taxes unless required by GAAP, enter into any closing agreement relating to
Taxes, settle any claim or assessment relating to Taxes or consent to any claim
or assessment relating to Taxes or any waiver of the statute of limitations for
any such claim or assessment;

 

(q) neither the Company nor any of the Company Subsidiaries shall take, or agree
to or commit to take, any action that would or is reasonably likely to result in
any of the conditions to the Closing set forth in Article IX not being
satisfied, or would make any representation or warranty of the Company contained
herein inaccurate in any material respect at, or as of any time prior to, the
Closing Date, or that would materially impair the ability of the Company,
Optionee or the Optionors to consummate the Closing in accordance with the terms
hereof or materially delay such consummation; and

 

(r) neither the Company nor any of the Company Subsidiaries shall enter into any
agreement, contract, commitment or arrangement to do any of the foregoing, or
authorize, recommend, propose or announce an intention to do, any of the
foregoing.

 

Section 7.2 Access; Confidentiality. (a) Between the date of this Agreement and
the Closing, the Company shall (i) afford Optionee and its authorized
representatives full and complete access during normal working hours to all
books, records, offices and other facilities of the Company and each Company
Subsidiary, including employees, (ii) permit Optionee to make such inspections
and to make copies of such books and records as it may reasonably require and
(iii) furnish Optionee with such financial and operating data and other
information as Optionee may from time to time reasonably request. Optionee and
its authorized representatives shall conduct all such inspections in a manner
that will minimize disruptions to the business and operations of the Company and
the Company Subsidiaries.

 

(b) Optionee and its authorized representatives (including its designated
engineers or consultants) may at any time during normal business hours, upon
reasonable advance notice, enter into and upon all or any portion of the
Company’s or any Company Subsidiary’s properties (including all Real Property
and all real estate which is the subject of a Lease) in order to investigate and
assess, as Optionee deems necessary or appropriate in its sole and absolute
discretion, the environmental condition of such properties or the business
conducted thereat. The Company shall, and shall cause the Company Subsidiaries
to, cooperate with Optionee and its authorized representatives in conducting
such investigation, shall allow Optionee and its authorized representatives full
access during normal business hours, upon reasonable advance notice, to their
properties and businesses, together with full permission to conduct such

 

-40-



--------------------------------------------------------------------------------

investigation, and shall provide to Optionee and its authorized representatives
all plans, soil or surface or ground water tests or reports, any environmental
investigation results, reports or assessments previously or contemporaneously
conducted or prepared by or on behalf of, or in the possession of or reasonably
available to the Company or any Company Subsidiary or any of their engineers,
consultants or agents and all other information relating to environmental
matters in respect of their properties and businesses.

 

(c) Each party agrees that it will treat in confidence all documents, materials
and other information which it shall have obtained regarding the other party
during the course of the negotiations leading to the consummation of the
transactions contemplated hereby (whether obtained before or after the date of
this Agreement), the investigation provided for herein and the preparation of
this Agreement and other related documents, and, if the transactions
contemplated hereby are not consummated, each party will return to the other
party all copies of nonpublic documents and materials which have been furnished
in connection therewith; provided, however, that the Optionors shall not be
required to return any documents or materials to the Company if the transactions
contemplated hereby are not consummated. Such documents, materials and
information shall not be communicated to any third Person (other than, in the
case of the Optionee, the Company and the Optionors, their respective counsel,
accountants, financial advisors or lenders). No party shall use any confidential
information in any manner whatsoever except solely for the purpose of evaluating
the proposed purchase and sale of the Option Shares and consummating the
Transactions; provided, however, that after the Closing, Optionee may use or
disclose any confidential information reasonably related to the business of the
Company or the Company Subsidiaries. The obligation of each party to treat such
documents, materials and other information in confidence shall not apply to any
information which (i) is or becomes available to such party from a source other
than the other party not in breach of an obligation of confidentiality, (ii) is
or becomes available to the public other than as a result of disclosure by such
party or its agents, or (iii) is required to be disclosed under applicable law
or judicial process, but only to the extent it must be disclosed.

 

Section 7.3 Efforts and Actions to Cause Closing to Occur. (a) Following the
Exercise Date and until the Closing, upon the terms and subject to the
conditions of this Agreement, Optionee and the Company shall use their
respective commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done and cooperate with each other party
hereto in order to do, all things necessary, proper or advisable (subject to any
applicable laws) to consummate the Closing and the other Transactions as
promptly as practicable including, but not limited to, the preparation and
filing of all forms, registrations and notices required to be filed to
consummate the Closing and the other Transactions and the taking of such actions
as are necessary to obtain any requisite approvals, authorizations, consents,
orders, licenses, permits, qualifications, exemptions or waivers by any third
party or Governmental Entity. In addition, no party hereto shall take any action
after the Exercise Date that could reasonably be expected to materially delay
the obtaining of, or result in not obtaining, any permission, approval or
consent from any Governmental Entity or other Person required to be obtained
prior to Closing. Following the Exercise Date and until the Closing, each
Optionor shall use its commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done and cooperate with each other
party hereto in order to do, all things necessary, proper or advisable (subject
to any applicable laws) within such Optionor’s control to

 

-41-



--------------------------------------------------------------------------------

cause the satisfaction of the conditions to Closing (solely with respect to such
Optionor) set forth in Sections 9.1(b), 9.2(c), 9.2(e), 9.2(g) and 9.2(h).

 

(b) Following the Exercise Date and until the Closing, each party shall promptly
consult with the other parties hereto with respect to, provide any necessary
information with respect to, and provide the other parties (or their respective
counsel) with copies of, all filings made by such party with any Governmental
Entity or any other information supplied by such party to a Governmental Entity
in connection with this Agreement and the Transactions. Each party hereto shall
promptly provide the other parties with copies of any communication received by
such party from any Governmental Entity regarding any of the Transactions. If
any party hereto or Affiliate thereof receives a request for additional
information or documentary material from any such Governmental Entity with
respect to any of the Transactions, then such party shall endeavor in good faith
to make, or cause to be made, as soon as reasonably practicable and after
consultation with the other parties, an appropriate response in compliance with
such request. To the extent that transfers, amendments or modifications of
permits (including environmental permits) are required as a result of the
execution of this Agreement or consummation of any of the Transactions, the
Company shall use its commercially reasonable efforts to effect such transfers,
amendments or modifications.

 

(c) The Company shall use its commercially reasonable efforts to obtain, prior
to the Closing, (i) the unconditional consent to the Closing and the other
Transactions of each lender to whom the Company or any Company Subsidiary owes
in excess of $250,000 as of the Closing Date; (ii) the unconditional consent to
the Closing and the other Transactions of each Person holding a mortgage or lien
on real property or material personal property owned or leased by the Company or
any Company Subsidiary; (iii) the unconditional consent to the Closing and the
other Transactions of each lessor of real or material personal property leased
by the Company; (iv) the unconditional consent to the Closing and the other
Transactions of the issuer of each material insurance policy referred to in the
Disclosure Schedule (other than the policies set forth on Schedule 5.27 of the
Disclosure Schedules which terminate at the Closing as a result of the sale of
the Option Shares to the Optionee) and (v) the unconditional consent to the
Closing and the other Transactions of each other party to each material contract
with the Company or any Company Subsidiary, in each case if required by the
terms of such loan, mortgage, lease, insurance policy or contract, but only if
and to the extent that the failure to obtain such consent would adversely affect
the Company or any Company Subsidiary or the ability of the Company to
consummate the Transactions. All such consents shall be in writing and executed
counterparts thereof shall be delivered to Optionee at or prior to the Closing.

 

(d) In addition to and without limiting the agreements of the parties contained
above, the Company, Optionee and the Optionors shall, following the Exercise
Date:

 

(i) take promptly all actions necessary to make the filings required of them or
any of their Affiliates under the HSR Act;

 

(ii) comply at the earliest practicable date with any request for additional
information or documentary material received by the Company, Optionee, the
Optionors or any of their Affiliates from the FTC or the DOJ pursuant to the HSR
Act or from any state Attorney General or other Governmental Entity in
connection with antitrust matters;

 

-42-



--------------------------------------------------------------------------------

(iii) cooperate with each other in connection with any filing under the HSR Act
and in connection with resolving any investigation or other inquiry concerning
the Transactions commenced by the FTC, DOJ, any state Attorney General or any
other Governmental Entity;

 

(iv) use all reasonable commercial efforts to resolve such objections, if any,
as may be asserted with respect to the Transactions under any antitrust law; and

 

(v) advise the other parties promptly of any material communication received by
such party from the FTC, DOJ, any state Attorney General or any other
Governmental Entity regarding any of the Transactions, and of any
understandings, undertakings or agreements (oral or written) such party proposes
to make or enter into with the FTC, DOJ, any state Attorney General or any other
Governmental Entity in connection with the Transactions.

 

Concurrently with the filing of notifications under the HSR Act or as soon
thereafter as practicable, the Optionors and Optionee shall each request early
termination of the HSR Act waiting period.

 

(e) Notwithstanding the foregoing or any other covenant herein contained,
nothing in this Agreement shall be deemed to require any party hereto (i) to
divest or hold separate any assets or agree to limit its future activities,
method or place of doing business, (ii) to commence any litigation against any
entity in order to facilitate the consummation of any of the Transactions or
(iii) to defend against any litigation brought by any Governmental Entity
seeking to prevent the consummation of, or impose limitations on, any of the
Transactions.

 

(f) The Company and each Company Subsidiary shall take all action reasonably
requested by Optionee, including the preparation for delivery at the Closing of
all notes, financing documents, mortgages, loan agreements, pledges, filing
statements contemplated by the Uniform Commercial Code and officer’s
certificates as Optionee may request for the purpose of consummating Optionee’s
financing of the Transactions.

 

Section 7.4 Notification of Certain Matters. (a) From time to time prior to the
earlier of Closing or the termination of this Agreement, the Company shall
supplement or amend the Disclosure Schedule with respect to any matter, whether
existing as of the date hereof or arising thereafter, that was, or would have
been, required to be set forth or described in the Disclosure Schedule. Each
supplement to or amendment of the Disclosure Schedule (a “Disclosure Schedule
Supplement”) made after the execution hereof shall be effective and shall be
deemed to modify the representations and warranties made pursuant to this
Agreement, from and after the delivery to Optionees of such Disclosure Schedule
Supplement. The Company and Optionee shall give notice to the other promptly
(with a copy to each Optionor) after becoming aware of (i) the occurrence or non
occurrence of any event whose occurrence or non occurrence would be likely to
cause either (A) any representation or warranty set forth in this Agreement that
is qualified as to materiality to be untrue or incorrect in any respect at any
time from the date hereof to the Closing Date or any representation or warranty
that is not so qualified to be untrue or incorrect in any material respect at
any time from the date hereof to the Closing Date or (B) any condition set forth
in Article IX to be unsatisfied at any time from the date hereof to the

 

-43-



--------------------------------------------------------------------------------

Closing Date and (ii) any failure to perform in any material respect any
obligation or to comply in any material respect with any agreement or covenant
to be performed or complied with hereunder; provided, however, that (x) the
delivery of any notice pursuant to this section shall not limit or otherwise
affect the remedies available hereunder to the party receiving such notice and
(y) the failure to give such notice shall not be required from and after the
time the party to whom such notice is to be given has actual knowledge of the
information required to be included in such notice.

 

(b) The Company shall deliver to Optionee (with a copy to each Optionor) copies
of (i) all audit reports, letter rulings, technical advice memoranda and similar
documents issued by a Governmental Entity relating to the United States federal,
state, local or foreign Taxes due from or with respect to the Company or any
Company Subsidiary, (ii) any closing agreements entered into by the Company or
any Company Subsidiary with any taxing authority, which come into the possession
of the Company after the date hereof, (iii) any letter of revocation of a
Company Permit, (iv) any complaints of material litigation filed by or against
the Company or any Company Subsidiary, and (v) any agreements to terminate any
Material Contracts.

 

Section 7.5 No Solicitation of Competing Transaction.

 

(a) Neither the Optionors, the Company nor any Company Subsidiary shall (and
each of the Optionors, the Company and the Company Subsidiaries shall instruct
its respective officers, directors, employees, representatives and agents,
including investment bankers, attorneys and accountants, not to), directly or
indirectly, encourage, solicit, initiate or participate in discussions or
negotiations with, or provide any information to, any Person or group (other
than Optionee, any of its Affiliates or representatives) concerning any
Acquisition Proposal. None of the Optionors, the Company or any Company
Subsidiary shall enter into any agreement with respect to any Acquisition
Proposal. Upon execution of this Agreement, the Optionors and the Company shall
immediately cease any existing activities, discussions or negotiations with any
parties conducted heretofore with respect to any of the foregoing, and the
Optionors and the Company shall request (or if any of them has the contractual
right to do so, demand) the return of all confidential documents, analyses,
financial statements, projections, descriptions and other data previously
furnished to others in connection with the Optionors’ efforts to sell the
Company. The Company or the Optionors shall immediately notify Optionee of the
existence of any proposal or inquiry received by the Company, and the Company
shall immediately communicate to Optionee the terms of any proposal or inquiry
which it may receive (and shall immediately provide to Optionee copies of any
written materials received by the Company in connection with such proposal,
discussion, negotiation or inquiry) and the identity of the party making such
proposal or inquiry.

 

(b) Neither the Company Board of Directors nor any committee thereof shall (i)
withdraw or modify, or propose to withdraw or modify, in a manner adverse to
Optionee, the approval by such Company Board of Directors or any such committee
of this Agreement, (ii) approve or recommend or propose to approve or recommend,
any Acquisition Proposal or (iii) authorize the Company to enter into any
agreement with respect to any Acquisition Proposal.

 

-44-



--------------------------------------------------------------------------------

Section 7.6 Transfer of Optionors’ Shares. The Company hereby waives any and all
rights the Company may have under all agreements between the Company and one or
more of the Optionors or otherwise to object to the transfer to Optionee of the
Option Shares and hereby covenants not to consent, where it has the discretion
to do so, to the transfer of any Option Shares to any Person other than
Optionee.

 

Section 7.7 Waiver Pursuant to and Termination of Shareholders Agreement. Each
of the Optionors and the Company hereby waives any restrictions on transfer,
rights of first refusal, tag along rights and bring along rights that it may
have pursuant to Sections 3, 4 and 5 of the Shareholders Agreement and Sections
2, 3 and 4 of the Ozanne Agreement in respect of the sale of the Option Shares
to Optionee in accordance with the terms of this Agreement; provided, however,
that such waiver shall not affect any Optionor’s rights under this Agreement.
Each of the Optionors and the Company hereby agree that, in the event the
Closing occurs, the Shareholders Agreement, the Ozanne Agreement and the
Registration Rights Agreement shall terminate immediately upon Closing and be of
no further force and effect without any liability to any Optionor or the
Company.

 

Section 7.8 Subsequent Actions. If at any time after the Closing Optionee will
consider or be advised that any deeds, bills of sale, instruments of conveyance,
assignments, assurances or any other actions or things are necessary or
desirable (i) to vest, perfect or confirm ownership (of record or otherwise) in
Optionee, its right, title or interest in, to or under any or all of the Option
Shares, (ii) to vest, perfect or confirm ownership (of record or otherwise) in
the Company and each Company Subsidiary, any of its rights, properties or assets
or (iii) otherwise to carryout this Agreement, the Optionors and the Company
shall execute and deliver all deeds, bills of sale, instruments of conveyance,
powers of attorney, assignments and assurances and take and do all such other
actions and things as may be reasonably requested by Optionee and at the expense
of Optionee in order to vest, perfect or confirm any and all right, title and
interest in, to and under such rights, properties or assets in Optionee or the
Company or any Company Subsidiary.

 

Section 7.9 FIRPTA Certificates. Each Optionor shall deliver to the Optionee at
or prior to the Closing a certificate, in form and substance reasonably
satisfactory to the Optionee and consistent with Treasury Regulation Section
1.1445-2, certifying that it is not a foreign person.

 

Section 7.10 Limitation on Certain Actions. Prior to the Closing, the Optionee
shall not take any action, or request that the Company or any Company Subsidiary
take any action, that, alone or in combination with another event, could (i)
entitle any current or former employee, director or officer of the Company or
any Company Subsidiary to severance pay, unemployment compensation or any other
payment or (ii) accelerate the time of payment or vesting, or increase the
amount of compensation due any such employee, director or officer.

 

-45-



--------------------------------------------------------------------------------

 

ARTICLE VIII

 

TAX MATTERS

 

Section 8.1 Transfer Taxes. All Transfer Taxes and related amounts incurred in
connection with the transactions contemplated herein will be split equally among
Optionors on the one hand and Optionee on the other. The Optionors and the
Optionee will cooperate to timely prepare any Tax Returns or other filings
relating to such Transfer Taxes, including any claim for exemption or exclusion
from the application or imposition of any Transfer Taxes. Unless otherwise
required by applicable law, the Optionors will file all Tax Returns or other
filings with respect to Transfer Taxes, the Optionee will pay to Optionors, not
later than five (5) Business Days before the due date for payment of such
Transfer Taxes, an amount equal to 50% of the Transfer Taxes shown on such
return or other filing, and promptly following the filing thereof, the Optionors
will furnish to the Optionee a copy of such return or other filing and a copy of
a receipt showing payment of any such Transfer Tax. With respect to any such
returns or filings required to be filed by the Optionee, the Optionors will pay
to the Optionee, not later than five (5) Business Days before the due date for
payment of such Transfer Taxes, an amount equal to 50% of the Transfer Taxes
shown on such return or other filing, and the Optionee will furnish to the
Optionors a copy of such return or other filing and a copy of a receipt showing
payment of any Transfer Tax.

 

Section 8.2 Tax Return Filings. At the Optionors’ expense, the Optionee shall,
or shall cause the Company and each Company Subsidiary to, timely prepare and
file with the relevant Taxing Authorities all Tax Returns of the Company and
each Company Subsidiary covering a Pre-Closing Tax Period or a Straddle Period
the due date for filing of which, determined taking into account extensions, is
after the Closing Date; provided that the Optionee shall furnish the Optionors
with a copy of such Tax Returns not later than thirty (30) days before such Tax
Returns are due, and no such Tax Returns shall be filed with any Taxing
Authority without the Optionors’ written consent, which consent shall not be
unreasonably withheld. The Optionors shall, or shall cause the Company and each
Company Subsidiary to, timely prepare and file with the relevant Taxing
Authorities all Tax Returns for any taxable periods of the Company, any of each
Company Subsidiary, or for each Company Group with respect to which the Company
or any Company Subsidiary is the parent, the due date for filing of which,
determined taking into account extensions, is on or before the Closing Date. Any
Tax Returns described in this Section 8.2 shall be prepared on a basis
consistent with applicable law and the past practices of the Company and each
Company Subsidiary and in a manner that does not distort taxable income (e.g.,
by deferring income or accelerating deductions). All Tax Returns for a taxable
period including the Closing Date shall be filed on the basis that the relevant
taxable period ended as of the close of business on the Closing Date, unless the
relevant Taxing Authority will not accept such a Tax Return. Further, the
Optionee, the Company and/or each Company Subsidiary shall not enter into any
transaction on the Closing Date (i) not contemplated by this Agreement, and (ii)
outside the ordinary course of business which may result in the Company or any
Company Subsidiary paying additional Taxes. Promptly following the filing of any
Pre-Closing Tax Period Tax Return or a Straddle Period Tax Return that the
Optionee is responsible for preparing pursuant to this Section 8.2, the Optionee
shall provide to the Optionors a schedule detailing the reasonable out-of-pocket
costs paid to third parties in the preparation of such Tax Returns (the “Tax
Return Cost Schedule”). The Optionors shall reimburse Optionee, not later than
thirty (30)

 

-46-



--------------------------------------------------------------------------------

days after receipt of any Tax Return Cost Schedule (i) the full amount reflected
thereon in respect of any Pre-Closing Tax Period Tax Return, and (ii) in the
case of any Straddle Period Tax Return, the amount reflected on such Tax Return
Cost Schedule multiplied by a fraction, the numerator of which is the amount of
Tax reflected on the related Straddle Period Tax Return for which the Optionors
are liable, and the denominator of which is the total amount of Tax shown as due
on such Straddle Period Tax Return.

 

Section 8.3 Tax Indemnification.

 

(a) Optionors Indemnification. From and after the Closing, notwithstanding any
disclosures set forth in the Disclosure Schedule, the Optionors, severally in
proportion with such Optionor’s Percentage Interest, and not jointly, shall be
liable for, and shall indemnify all Optionee Indemnified Persons against and
hold them harmless from (i) all liability for Taxes of the Company, each Company
Subsidiary and each Company Group with respect to any Pre-Closing Tax Period,
(ii) all liability (as a result of Treasury Regulation § 1.1502-6(a) or
otherwise) for Taxes of the Optionors or any other corporation which is or has
ever been affiliated with the Optionors (other than the Company or any Company
Subsidiary) or with whom the Company or any Company Subsidiary otherwise joins,
has ever joined, or is or has ever been required to join, in filing any
consolidated, combined or unitary Tax Return prior to the Closing Date, (iii)
all liability for Taxes of the Company, any Company Subsidiary or any Company
Group arising (directly or indirectly) as a result of the sale of the Option
Shares, (iv) any Loss resulting from any breach of representation or warranty
contained in Section 5.19, and (v) all liability for reasonable legal fees and
expenses attributable to any item in the foregoing clauses, provided, however,
that all Losses, including legal fees and expenses, relating to Specified Tax
Matters shall not be considered Losses for which indemnification is provided
pursuant to this Section 8.3(a) and indemnification for Specified Tax Matters
shall instead be provided under Section 8.3(b). Notwithstanding the above,
Optionors’ liability and indemnification obligation with respect to Taxes
pursuant to this Section 8.3(a) shall be reduced by the amount reflected as a
liability or in the reserve for Taxes on the Closing Balance Sheet (other than
the Specified Tax Reserves) and, in addition, by the amount of any estimated
Taxes paid by or on behalf of any Company, Company Subsidiary or Company Group;
provided, however, that all Losses for Specified Tax Matters for which
indemnification is provided pursuant to Section 8.3(b), below, shall not be
reduced by the amount reflected as a liability or in the reserve for Taxes on
the Closing Balance Sheet.

 

(b) From and after the Closing Date, notwithstanding any disclosures set forth
in the Disclosure Schedule, the Optionors, severally in proportion with such
Optionor’s Percentage Interest, and not jointly, shall be liable for and shall
indemnify all Optionee Indemnified Persons in the manner set forth in Sections
8.3(b)(iii) and (iv) against all liability for Taxes of the Company, any Company
Subsidiary, or any Company Group arising as a result of:

 

(i) a successful Internal Revenue Service challenge of the Company’s
characterization of its $5,000,000 tax loss for the 2003 Tax year as a result of
sale of shares of capital stock of Truman as an ordinary loss, requiring such
loss to be treated as a capital loss, and

 

-47-



--------------------------------------------------------------------------------

(ii) a successful Internal Revenue Service challenge of the Company’s
amortization treatment of purchased mortgage servicing rights, requiring the
purchased mortgage servicing rights to be amortized over a longer period.

 

(iii) The Optionee shall be indemnified for the full amount of any disallowed
ordinary loss in the event of the occurrence of the Specified Tax Matter
described in Section 8.3(b)(i); provided, however, that the Optionee shall
subsequently reimburse the Optionors for such indemnification payment if, and
then only to the extent, after taking all other available capital losses into
account, the Company, any Company Subsidiary, any Company Group or the Optionee
has filed a Tax Return on which it has offset capital gain by part or all of the
capital loss from the sale of the shares of capital stock of Truman.

 

(iv) The amount for which the Optionee shall be indemnified with respect to the
Specified Tax Matter described in Section 8.3(b)(ii) shall be equal to (A) the
amount of Taxes payable to the Internal Revenue Service with respect to the
Specified Tax Matter, reduced by (B) an amount equal to the present value of the
expected tax benefits (determined using a 5% discount rate) arising solely from
an increase in the amount of amortization of purchase mortgage servicing rights
taken into account after the Closing Date with respect to the Specified Tax
Matter, which expected tax benefit shall not, however, include any amount of
amortization that could not be used to offset income as a result of a limitation
imposed under Section 382 of the Code and shall be determined by assuming a 35%
effective Tax rate.

 

(c) Notwithstanding any disclosures set forth in the Disclosure Schedule,
Optionee shall be liable for and shall indemnify the Optionors from and against,
and agrees to promptly pay the Optionors, all Tax Losses incurred as a result of
a claim, notice of deficiency, or assessment by, or any obligation owing to, any
taxing authority for any Taxes of the Company, any Company Subsidiary or any
Company Group with respect to any Post-Closing Tax Period.

 

(d) Straddle Periods. In the case of any Straddle Period:

 

(i) Property Taxes of the Company and each Company Subsidiary for the
Pre-Closing Tax Period shall equal the Property Taxes for such Period multiplied
by a fraction, the numerator of which is the number of days during the Straddle
Period that are in the Pre-Closing Tax Period and the denominator of which is
the number of days in the Straddle Period; and

 

(ii) the Taxes of the Company and each Company Subsidiary (other than Property
Taxes) for the Pre-Closing Tax Period shall be computed by assuming that the
portion of the Straddle Period ending on the Closing Date constitutes a separate
taxable period and by taking into account the actual taxable events occurring
during such period (except that exemptions, allowances and deductions for a
Straddle Period that are calculated on an annual or periodic basis, such as the
deduction for depreciation, shall be apportioned ratably on a per diem basis).

 

-48-



--------------------------------------------------------------------------------

(e) The indemnity obligation under this Section 8.3 in respect of Taxes for a
Straddle Period shall initially be satisfied by its payment to the Optionee, or
at the Optionee’s direction, to the Company, of the excess of (i) such Taxes for
the Pre-Closing Tax Period, over (ii) the amount of such Taxes paid by the
Company or any Company Subsidiary on or prior to the Closing Date (including any
estimated Taxes) and any amount reflected as a liability or in the reserve for
Taxes on the Closing Balance Sheet (other than the Specified Tax Reserve). At
least thirty (30) days prior to the due date (including extensions) of such Tax
Return, Optionee shall deliver to Optionors a copy of such Tax Return which will
permit Optionors to review and substantiate the accuracy of such Tax Return. If
the aggregate amount of Tax so determined to be attributable to the Pre-Closing
Tax Period is in excess of the amount of such Taxes paid by the Company or any
Company Subsidiary on or prior to the Closing Date (including any estimated
Taxes) and any amount reflected as a liability or in the reserve for Taxes on
the Closing Balance Sheet (other than the Specified Tax Reserve), Optionors
shall pay such excess to Optionee no later than 5 days prior to the date of such
Tax Return. If the amount of such Taxes attributable to the Pre-Closing Tax
Period is less than the amount of such Taxes paid by the Company or any Company
Subsidiary on or prior to the Closing Date (including any estimated Taxes) and
any amount reflected as a liability or in the reserve for Taxes on the Closing
Balance Sheet (other than the Specified Tax Reserve), Optionees shall pay to the
Optionors the amount of such excess not less than 5 days prior to the due date
of such Tax Return. The payments to be made pursuant to this Section 8.3(e) with
respect to a Straddle Period shall be appropriately adjusted to reflect any
Final Determination with respect to Straddle Period Taxes.

 

(f) Any indemnity payment to be made under this Section 8.3, other than an
indemnity payment described in the immediately preceding paragraph, 8.3(e),
shall be paid within 10 days after the indemnified party makes written demand
upon the indemnifying party, but in no case earlier than 5 Business Days prior
to the date on which the relevant Taxes are required to be paid to the relevant
Taxing Authority (including as estimated Tax payments).

 

(g) Any indemnification obligation under this Article VIII shall remain in full
force for the applicable statute of limitations, taking into account any
extensions, plus thirty (30) days.

 

Section 8.4 Cooperation. The Optionors, the Company and the Optionee shall
reasonably cooperate, and shall cause their respective Affiliates, officers,
employees, agents, auditors and representatives reasonably to cooperate, in
preparing and filing all Tax Returns, including maintaining and making available
to each other all records necessary in connection with Taxes, and in resolving
all disputes and audits with respect to all taxable periods relating to Taxes,
including all Tax Claims.

 

Section 8.5 Refunds and Credits. Any refund or credit of Taxes of the Company or
any Company Subsidiary for any taxable period ending on or before the Closing
Date shall be for the account of the Optionors. Notwithstanding the foregoing,
however, any such refund or credit shall be for the account of the Optionee to
the extent that such refunds or credits are attributable (determined on a
marginal basis) to the carryback from a Post-Closing Tax Period (or the portion
of a Straddle Period that begins on the date after the Closing Date) of items of
loss, deductions or other Tax items of the Company or any Company Subsidiary (or
any of their respective

 

-49-



--------------------------------------------------------------------------------

Affiliates, including the Optionee). Any refund or credit of Taxes of the
Company or any Company Subsidiary for any Post-Closing Tax Period shall be for
the account of the Optionee; provided, however, any such refund or credit shall
be for the account of the Optionors to the extent that such refunds or credits
are attributable (determined on a marginal basis) to the carryforward from a
Pre-Closing Tax Period (or the portion of a Straddle Period that ends on the
Closing Date) of items of loss, deductions or other Tax items of the Company or
any Company Subsidiary (or any of their respective Affiliates, including the
Optionee). Any refund or credit of Taxes of the Company or any Company
Subsidiary for any Straddle Period shall be equitably apportioned between the
Optionors and the Optionee. Each party shall, or shall cause its Affiliates to,
forward to any other party entitled under this Section 8.5 to any refund or
credit of Taxes any such refund within 10 days after such refund is received or
reimburse such other party for any such credit within 10 days after the credit
is allowed or applied against other Tax liability; provided, however, that any
such amounts shall be net of any Tax Cost or Tax Benefit to the payor party
attributable to the receipt of such refund and/or the payment of such amounts to
the payee party. The parties shall treat any payments under this section as an
adjustment to the Exercise Price, unless, and then only to the extent, otherwise
required by a Final Determination. The control of the prosecution of a claim for
refund of Taxes paid pursuant to a deficiency assessed subsequent to the Closing
Date as a result of an audit shall be governed by the provisions of Section 8.7.

 

Section 8.6 Calculation of Losses. The amount of any Loss for which
indemnification is provided under this Article VIII shall be net of any amounts
recoverable by the indemnified party under insurance policies with respect to
such Loss and shall be (i) increased to take account of any net Tax Cost to the
indemnified party arising from the receipt of indemnity payments hereunder
(grossed up for such increase) and (ii) reduced to take account of any net Tax
Benefit realized by the indemnified party arising from the incurrence or payment
of any such Loss. Any indemnity payment under this Agreement shall be treated as
an adjustment to the Exercise Price for Tax purposes, unless, and then only to
the extent, otherwise required by a Final Determination.

 

Section 8.7 Procedures Relating to Indemnification of Tax Claims.

 

(a) Notice. If a claim shall be made by any Taxing Authority, which, if
successful, might result in an indemnity payment to any Optionee Indemnified
Person pursuant to Section 8.3, the Optionee shall promptly notify the Optionors
in writing of such claim (a “Tax Claim”). Failure to give notice of a Tax Claim
to the Optionors within a sufficient period of time and in reasonably sufficient
detail to allow the Optionors to effectively contest such Tax Claim shall affect
the liability of the Optionors to any Optionee Indemnified Person only to the
extent that the Optionors’ position is actually and materially prejudiced as a
result thereof.

 

(b) Control of Proceedings. The Optionors shall, at the Optionors’ expense,
control all proceedings taken in connection with any Tax Claim relating solely
to Taxes of the Company or any Company Subsidiary for a Pre-Closing Tax Period,
and may make all decisions in connection with such Tax Claim, provided, however,
that the Optionors shall not settle any such Tax Claim without prior written
consent of the Optionee, which consent shall not be unreasonably withheld, if
such settlement would increase the Tax liability of the Company and/or Optionee
for any Post-Closing Period. The Optionors and the Optionee shall

 

-50-



--------------------------------------------------------------------------------

jointly control all proceedings taken in connection with any Tax Claim relating
solely to Taxes of the Company or any Company Subsidiary for a Straddle Period,
and neither party shall settle any such Tax Claim without the written consent of
the other party. The Optionee shall control all proceedings with respect to all
other Tax Claims.

 

Section 8.8 Tax Sharing Agreements. The Optionors shall cause any and all Tax
sharing agreements between (i) the Optionors or any of their Affiliates (other
than the Company and any Company Subsidiary) and (ii) the Company or any Company
Subsidiary, to be terminated on or before the Closing Date. After the Closing
Date, no party shall have any rights or obligations under any such Tax sharing
agreements.

 

Section 8.9 Miscellaneous. All indemnity obligations payable under this Article
VIII by or to Optionors shall be in accordance with each Optionor’s Percentage
Interest.

 

ARTICLE IX

 

CONDITIONS

 

Section 9.1 Conditions to Each Party’s Obligation to Effect the Closing. The
respective obligation of each party to effect the Closing shall be subject to
the satisfaction at or prior to the Closing Date of each of the following
conditions:

 

(a) Statutes; Court Orders. No statute, rule or regulation shall have been
enacted or promulgated by any Governmental Entity which prohibits the
consummation of the Closing; and there shall be no order or injunction of a
court of competent jurisdiction in effect precluding consummation of the
Closing.

 

(b) HSR Approval. The applicable waiting period under the HSR Act shall have
expired or been terminated.

 

(c) Contingent Payment Agreement. The Contingent Payment Agreement shall have
been executed by each other party thereto and shall be in full force and effect.

 

Section 9.2 Conditions to Obligations of Optionee to Effect the Closing. The
obligations of Optionee to consummate the Closing shall be subject to the
satisfaction on or prior to the Closing Date of each of the following
conditions:

 

(a) Government Action. There shall not be threatened or pending any suit, action
or proceeding by any Governmental Entity:

 

(i) seeking to prohibit or impose any limitations on Optionee’s ownership or
operation (or that of any of its Subsidiaries or Affiliates) of all or a portion
of their or the Company’s businesses or assets, or to compel Optionee or the
Company or any of their respective Subsidiaries or Affiliates to dispose of or
hold separate any portion of the business or assets of the Company or Optionee
or any of their respective Subsidiaries or Affiliates;

 

-51-



--------------------------------------------------------------------------------

(ii) seeking to restrain or prohibit the consummation of the Closing or the
performance of any of the other Transactions, or seeking to obtain from the
Company or Optionee any damages in connection with the performance of this
Agreement or the other Transactions;

 

(iii) seeking to impose limitations on the ability of Optionee, or rendering
Optionee unable, to accept for payment or pay for or purchase some or all of the
Option Shares or consummate the Closing;

 

(iv) seeking to impose limitations on the ability of Optionee effectively to
exercise full rights of ownership of the Option Shares, including the right to
vote the Option Shares; or

 

(v) which otherwise is reasonably likely to have a material adverse effect on
the prospects, consolidated financial condition, businesses or results of
operations of the Company and the Company Subsidiaries, considered as a whole;

 

or there shall be any statute, rule, regulation, judgment, order or injunction
enacted, entered, enforced, promulgated or deemed applicable to the
Transactions, or any other action shall be taken by any Governmental Entity,
other than the application to the Transactions of applicable waiting periods
under the HSR Act, that is reasonably likely to result, directly or indirectly,
in any of the consequences referred to in clauses (i) through (v) above.

 

(b) Certificate of Company’s Officers. The Company shall have delivered to
Optionee at the Closing a certificate signed by the chief executive officer of
the Company and by the chief financial officer of the Company, dated the Closing
Date, in form and substance reasonably satisfactory to Optionee, to the effect
that, as of the Closing Date, (w) all of the representations and warranties of
the Company set forth in this Agreement that are qualified as to materiality are
true and correct, (x) all such representations and warranties that are not so
qualified are true and correct in all material respects, (y) there has not
occurred any Material Adverse Change since the date hereof and (z) the Company
has performed all material obligations required under this Agreement to be
performed by it, at or prior to the Closing.

 

(c) Certificates of Optionors’ Officers. Each Optionor shall have delivered to
Optionee at the Closing a certificate signed by an officer of such Optionor
involved with such Optionor’s investment in the Company, dated the Closing Date,
in form and substance reasonably satisfactory to Optionee, to the effect that,
as of the Closing Date, (x) all of the representations and warranties of such
Optionor set forth in this Agreement that are qualified as to materiality are
true and correct, (y) all such representations and warranties that are not so
qualified are true and correct in all material respects and (z) such Optionor
has performed all material obligations required under this Agreement to be
performed by it.

 

(d) Consents Obtained. All material consents of any Person necessary to the
consummation of the Closing and the other Transactions, including consents from
parties to loans, contracts, leases or other agreements and consents from
Governmental Entities, including, without limitation, all consents related to
the transfer of all state, federal or foreign licenses and/or confirmation that
such licenses have been transferred or reapplications

 

-52-



--------------------------------------------------------------------------------

approved, whether federal, state or local shall have been obtained, and a copy
of each such consent shall have been provided to Optionee at or prior to the
Closing.

 

(e) Resignation of Directors and Officers. Such members of the boards of
directors and such officers of the Company and the Company Subsidiaries as are
designated in a written notice delivered at least two (2) Business Days prior to
the Closing by Optionee to the Company shall have tendered, effective at the
Closing, their resignations as such directors and officers or shall have been
removed.

 

(f) Material Adverse Change. There shall not have occurred any Material Adverse
Change.

 

(g) Representations and Warranties. All of the representations and warranties of
the Optionors and the Company set forth in this Agreement that are qualified as
to materiality shall be true and correct in all respects and each such
representation or warranty that is not so qualified shall be true and correct in
all material respects, in each case as of the Closing Date.

 

(h) No Optionor Breach. No Optionor shall have failed to perform in any material
respect any obligation or to comply in any material respect with any agreement
or covenant to be performed or complied with by such Optionor under this
Agreement.

 

(i) No Company Breach. The Company shall not have failed to perform in any
material respect any obligation or to comply in any material respect with any
agreement or covenant to be performed or complied with by it under this
Agreement.

 

(j) Acquisition of Common Stock and Termination of Company Options. The Company
shall have consummated the acquisition of all outstanding shares of Common Stock
not owned by an Optionor. There shall not be outstanding any Company Option that
does not terminate upon the Closing.

 

(k) Certain Payments. The Company shall have made the payment to the Chief
Executive Officer of the Company that is required under his employment agreement
and is due and payable at Closing.

 

(l) Fee Matrix. The Company shall have delivered to Optionee at the Closing a
copy of the Fee Matrix of the Servicer as it exists as of the Closing (the “Fee
Matrix”). The Fee Matrix shall not reflect any increase in any fee set forth in
the Signing Date Fee Matrix, unless the Optionee has consented to such increase.

 

The foregoing conditions are for the sole benefit of Optionee, may be waived by
Optionee, in whole or in part, at any time and from time to time in the sole
discretion of Optionee. The failure by Optionee at any time to exercise any of
the foregoing rights shall not be deemed a waiver of any such right and each
such right shall be deemed an ongoing right which may be asserted at any time
and from time to time.

 

-53-



--------------------------------------------------------------------------------

Section 9.3 Conditions to Obligations of Optionors to Effect the Closing. The
obligations of the Optionors to consummate the Closing shall be subject to the
satisfaction on or prior to the Closing Date of each of the following
conditions:

 

(a) Government Action. There shall not be threatened or pending any suit, action
or proceeding by any Governmental Entity seeking to restrain or prohibit the
consummation of the Closing or the performance of any of the Transactions, or
seeking to obtain from the Company or Optionee any damages that are material in
relation to the Company or the Company Subsidiaries.

 

(b) Representations and Warranties. All of the representations and warranties of
Optionee set forth in this Agreement that are qualified as to materiality shall
be true and correct in all respects and each such representation or warranty
that is not so qualified shall be true and correct in all material respects, in
each case as of the date of this Agreement and as of the Closing Date.

 

(c) No Optionee Breach. Optionee shall not have failed to perform in any
material respect any material obligation or to comply in any material respect
with any agreement or covenant of Optionee to be performed or complied with by
it under this Agreement.

 

(d) Certificate of Optionee’s Officer. Optionors and the Company shall have
received from Optionee a certificate, dated the Closing Date, duly executed by
an officer of Optionee to the effect of paragraphs (a) and (b) above.

 

(e) Satisfaction of Promissory Notes. All amounts outstanding under the
Promissory Notes shall have been paid in full on or prior to the Closing Date.

 

(f) Purchase Agreement. MSR Seller shall have performed all of its obligations
under the Purchase Agreement required to be performed by it on or prior to the
Closing Date.

 

The foregoing conditions are for the sole benefit of the Optionors, may be
waived on behalf of all Optionors by PMI and FSA, acting jointly, in whole or in
part, at any time and from time to time in the sole discretion of PMI and FSA.
The failure by the Optionors at any time to exercise any of the foregoing rights
shall not be deemed a waiver of any such right and each such right shall be
deemed an ongoing right which may be asserted at any time and from time to time.

 

ARTICLE X

 

TERMINATION

 

Section 10.1 Termination. The Option and this Agreement shall terminate at the
Expiration Time, without the need for any party hereto to take any action, if
the Option has not been properly exercised prior to the Expiration Time in
accordance with Section 3.1(a). In addition, the Option and this Agreement may
be terminated or abandoned at any time prior to the Closing Date:

 

(a) By the mutual written consent of Optionee, PMI and FSA;

 

(b) By either PMI or FSA if Optionee shall have breached in any material respect
any of its representations, warranties, covenants or other agreements contained
in this Agreement, which breach cannot be or has not been cured within 30 days
after the giving of

 

-54-



--------------------------------------------------------------------------------

written notice by either PMI or FSA to Optionee and each other party hereto
specifying such breach; or

 

(c) By Optionee if any Optionor or the Company shall have breached any
representation, warranty, covenant or other agreement contained in this
Agreement which would give rise to the failure of a condition set forth in
Article IX which breach cannot be or has not been cured within 30 days after
giving written notice by Optionee to all Optionors specifying such breach.

 

(d) By PMI and FSA, acting jointly, at any time after the first Business Day
immediately following November 30, 2005 if the Closing has not occurred on or
before such first Business Day and by either PMI or FSA at any time after the
first Business Day immediately following December 31, 2005 if the Closing has
not occurred on or before such first Business Day.

 

(e) By Optionee at any time after the first Business Day immediately following
November 30, 2005 if the Closing has not occurred on or before such first
Business Day.

 

Section 10.2 Effect of Termination. In the event of the termination or
abandonment of the Option or this Agreement by any party hereto pursuant to the
terms of this Agreement, written notice thereof shall forthwith be given to the
other party or parties specifying the provision hereof pursuant to which such
termination or abandonment is made, and there shall be no liability or
obligation thereafter on the part of Optionee, the Optionors or the Company
except (a) for breach of this Agreement prior to such termination or
abandonment, (b) as set forth in Sections 12.1, 12.19 and 12.20, and (c) for
breach of the confidentiality provisions of Section 7.2(c). Notwithstanding
anything to the contrary contained herein, the termination or abandonment of the
Option or this Agreement shall not terminate the Purchase Agreement.

 

ARTICLE XI

 

INDEMNIFICATION

 

Section 11.1 Survival of Representations and Warranties; Time Limitations.

 

(a) The representations, warranties, covenants and agreements made herein shall
survive the Closing, subject to the other provisions of this Article XI.

 

(b) The right of any Optionee Indemnified Person to initiate any action against
any Optionor for a breach of any of the covenants or agreements of the Company
or any Optionor set forth herein shall terminate on December 31, 2007; except
with respect to such covenants or agreements set forth in this Agreement that by
their terms are required to be performed from and after such date (including,
without limitation, the covenants and agreements set forth in Section 11.2(d)).

 

(c) The right of any Optionee Indemnified Person to initiate any action against
any Optionor for a breach of any of the representations or warranties of the
Optionors set forth in Article IV or any of the representations or warranties of
the Company set forth in Sections 5.3 and 5.5 shall survive indefinitely.

 

-55-



--------------------------------------------------------------------------------

(d) The right of any Optionee Indemnified Person to initiate any action against
any Optionor for any breach of the representations or warranties of the Company
set forth in Section 5.19 shall terminate thirty (30) days after the expiration
of the applicable statute of limitations, taking into account any extensions.

 

(e) The right of any Optionee Indemnified Person to initiate any action against
any Optionor for any breach of the representations or warranties of the Company
set forth herein (other than the representations or warranties set forth in
Sections 5.3, 5.5 and 5.19), shall terminate on December 31, 2007.

 

Section 11.2 Indemnification; Remedies.

 

(a) From and after the Closing Date, each Optionor shall, severally and not
jointly, indemnify, defend and hold harmless each Optionee Indemnified Person
from and against any and all Losses incurred by such Optionee Indemnified Person
arising from any breach of any representation or warranty of such Optionor set
forth in Article IV of this Agreement or any covenant or agreement of such
Optionor set forth in this Agreement.

 

(b) From and after the Closing Date, each Optionor, severally in proportion with
such Optionor’s Percentage Interest, and not jointly, shall indemnify, defend
and hold harmless each Optionee Indemnified Person from and against any and all
Losses incurred by such Optionee Indemnified Person arising from (i) any breach
by the Company on the Closing Date of any representation or warranty of the
Company set forth in Article V of this Agreement, (ii) any breach by the Company
prior to the Closing (which has not been cured or set forth in the Disclosure
Schedules prior to the Closing Date) of any covenant of the Company contained in
this Agreement, (iii) notwithstanding whether any indemnity obligation exists
pursuant to Sections 11.2(b)(i) or 11.2(b)(ii) and notwithstanding any
disclosures set forth in the Disclosure Schedule, the facts underlying the
Specified Disputes to the extent that such Losses arise from events that have
occurred prior to the Closing Date or (iv) notwithstanding whether any indemnity
obligation exists pursuant to Sections 11.2(b)(i) or 11.2(b)(ii) and
notwithstanding any disclosures set forth in the Disclosure Schedule,
indemnification by the Company or a Company Subsidiary of directors or officers
thereof (other than persons that are employed by the Company or a Company
Subsidiary on the Closing Date) but only to the extent that such indemnification
is mandatory under the terms of (A) an enforceable written indemnification
agreement entered into by the Company or a Company Subsidiary with such director
or officer prior to the Closing Date, (B) the certificate of incorporation or
bylaws of the Company or a Company Subsidiary as they existed on or prior to the
Closing Date or (C) applicable law (the “Specified Indemnification Obligations”)
and such Losses arise from a Mortgage Loan Servicing Error occurring before the
Closing Date or a Regulatory Action; provided, however, that the Optionors’
liability and indemnification obligation with respect to Specified Disputes
shall be reduced by any amount received by an Optionee Indemnified Person in
respect of any counter claim asserted by any Optionee Indemnified Person in
connection with such Specified Dispute; provided, further, that the Optionors’
liability and indemnification obligation with respect to the Specified
Indemnification Obligations shall be reduced by any amount recovered pursuant to
insurance policies or other contractual indemnities, which recovery each
Optionee Indemnified Person agrees to pursue to the extent commercially
reasonable. The right of an

 

-56-



--------------------------------------------------------------------------------

Optionee Indemnified Person to initiate any action against any Optionor for
indemnification relating to the Specified Indemnification Obligations shall
terminate on December 31, 2007.

 

(c) Notwithstanding whether any indemnity obligation exists pursuant to Sections
11.2(b)(i) or 11.2(b)(ii) and notwithstanding any disclosures set forth in the
Disclosure Schedule, from and after the Closing Date, each Optionor shall,
severally in proportion with such Optionor’s Percentage Interest, and not
jointly, indemnify, defend and hold harmless each Optionee Indemnified Person
from and against any and all Losses incurred by such Optionee Indemnified Person
in respect of any Specified Real Property that arise from any Environmental
Claim, to the extent arising from actions or conditions existing prior to the
Closing Date; provided, however, that such liability and indemnification of the
Optionors shall not apply with respect to (and the following shall not
constitute Losses for purposes of this Section 11.2(c)): (i) the costs of any
environmental testing, sampling or monitoring performed by or on behalf of an
Optionee Indemnified Person, including the costs of any Phase I and Phase II
environmental site assessments; (ii) any Losses arising from remedial or other
actions to the extent such actions entail costs greater than necessary to meet
the minimum standards mandated by applicable Environmental Laws; (iii) any
Losses to the extent caused by or resulting from any action or omission of any
Optionee Indemnified Person (provided, however, that the discovery of any
environmental condition while conducting any Phase I or Phase II environmental
site assessments shall not constitute an action causing or resulting in a Loss
for purposes of this clause (iii)); and (iv) any Losses arising or resulting
from any REO Property; provided, further, that such liability and
indemnification of the Optionors shall be reduced by any amount recovered by any
Optionee Indemnified Person pursuant to insurance policies, contractual
indemnities, leaking tank or other governmental remediation trust funds, or cost
recovery or contribution claims or from landlords, which recoveries each
Optionee Indemnified Person agrees to pursue to the extent commercially
reasonable. For any Optionee Indemnified Person to be eligible for
indemnification under this Section 11.2(c), such person must have complied in
all material respects with applicable Environmental Laws, as well as any orders
or directives of any Governmental Entity, in connection with or relating to the
issues for which indemnification is sought. No claim may be made against any
Optionor for indemnification pursuant to this Section 11.2(c) unless the
aggregate amount of Optionee’s Losses (exclusive of legal fees incurred in
connection with pursuing such claim) arising from claims under this Section
11.2(c) exceed $250,000, and in such event, shall be recoverable under this
Section 11.2(c) only to the extent Optionee’s Losses (exclusive of legal fees
incurred in connection with pursuing such claim prior to satisfying such
threshold and exclusive of any Losses in the first sentence of this Section
11.2(c) for which the Optionors are not liable) under this Section 11.2(c)
exceed $250,000 in the aggregate. The portion of any Losses not subject to
indemnification by the Optionors pursuant to this Section 11.2(c) shall be borne
by the Optionee Indemnified Persons and shall not be subject to indemnification
under any other provision of this Agreement or the Contingent Payment Agreement.
The right of an Optionee Indemnified Person to initiate any action against any
Optionor for indemnification under this Section 11.2(c) shall terminate on
December 31, 2007.

 

(d) Notwithstanding whether any indemnity obligation exists pursuant to Sections
11.2(b)(i) or 11.2(b)(ii) and notwithstanding any disclosures set forth in the
Disclosure Schedule, from and after December 31, 2007, each Optionor shall,
severally in proportion with such Optionor’s Percentage Interest, and not
jointly, indemnify, defend and hold harmless the

 

-57-



--------------------------------------------------------------------------------

Servicer from and against any and all (i) Designated Litigation Expenses paid by
the Servicer on or after January 1, 2006 (subject to the immediately following
sentence) arising from a Specified Private Litigation Matter to the extent that
such Designated Litigation Expense was not deducted from a Monthly Contingent
Payment or the Final Payment Amount and (ii) Customer Accommodations paid by the
Servicer on or after January 1, 2006 (subject to the immediately following
sentence) to the extent that such Customer Accommodations were not deducted from
a Monthly Contingent Payment or the Final Payment Amount; provided, however,
that the Optionors shall not be required to make any payments under this Section
11.2(d) until either (i) the Final Payment Amount is paid in full in accordance
with the Contingent Payment Agreement or (ii) the Optionee provides written
notice to the Optionors that the Final Payment Amount is zero. The Servicer
shall have the right to defend any Specified Private Litigation Matter through
counsel of its own choosing and may enter into any settlement, compromise or
discharge of a Specified Private Litigation Matter without the consent of any
Optionor and may pay any Customer Accommodation without the consent of any
Optionor; provided, however, that if the Servicer enters into any settlement,
compromise or discharge of a Specified Private Litigation Matter without the
prior written consent of PMI and FSA that results in Designated Litigation
Expenses in excess of $15,000, then the aggregate amount of Designated
Litigation Expenses recoverable by the Servicer from the Optionors under this
Section 11.2(d) and the Contingent Payment Agreement shall equal the sum of (i)
$15,000 plus (ii) two-thirds of the total Designated Litigation Expenses for
such Specified Private Litigation Matter in excess of $15,000; provided,
further, that if the Servicer makes or pays any Customer Accommodation without
the prior written consent of PMI and FSA that results in a Customer
Accommodation in excess of $10,000, then the aggregate amount of such Customer
Accommodation recoverable by the Servicer from the Optionors under this Section
11.2(d) and the Contingent Payment Agreement shall equal the sum of (i) $10,000
plus (ii) two-thirds of the total Customer Accommodation for such Customer
Accommodation in excess of $10,000. The portion of any Designated Litigation
Expenses not subject to indemnification by the Optionors pursuant to this
Section 11.2(d) as a result of the immediately preceding sentence shall be borne
by the Servicer and shall not be subject to indemnification under any other
provision of this Agreement or the Contingent Payment Agreement.

 

(e) Notwithstanding whether any indemnity obligation exists pursuant to Sections
11.2(b)(i) or 11.2(b)(ii) and notwithstanding any disclosures set forth in the
Disclosure Schedule, from and after the Closing Date, each Optionor shall,
severally in proportion with such Optionor’s Percentage Interest, and not
jointly, indemnify the each Optionee Indemnified Person for (i) 100% of the
first $500,000 of Regulatory Payments paid by the Servicer after the Closing;
(ii) 60% of the next $4.5 million of Regulatory Payments paid by the Servicer
after the Closing; (iii) 75% of the next $5.0 million of Regulatory Payments
paid by the Servicer after the Closing; and (iv) 100% of all additional
Regulatory Payments paid by the Servicer after the Closing. The portion of any
Regulatory Payments not subject to indemnification by the Optionors pursuant to
this Section 11.2(e) shall be borne by the Servicer and shall not be subject to
indemnification under any other provision of this Agreement or the Contingent
Payment Agreement and shall not count towards the satisfaction of the
Indemnification Threshold. The Servicer shall have the right to defend any
Regulatory Action occurring prior to the Closing Date through counsel of its own
choosing and may enter into any settlement, compromise or discharge of such
Regulatory Action without the consent of any Optionor, except that the Servicer
shall (i) act in good faith and exercise ordinary business care and

 

-58-



--------------------------------------------------------------------------------

prudence in entering into any settlement, compromise or discharge of such
Regulatory Action and (ii) consult in good faith with the Optionors prior to
entering into any settlement, compromise or discharge of a Regulatory Action
that would result in a Regulatory Payment of $250,000 or more (it being agreed
that the Servicer shall have no obligation under this Section 11.2(e) to follow
or adopt any recommended action made by the Optionors hereunder). The right of
an Optionee Indemnified Person to initiate any action against any Optionor for
indemnification under this Section 11.2(e) shall terminate on December 31, 2007.

 

(f) No claim may be made against any Optionor for indemnification pursuant to
Sections 11.2(b)(i) or 11.2(b)(ii) unless the aggregate amount of Optionee’s
Losses (exclusive of legal fees incurred in connection with pursuing such claim)
arising from claims under Sections 11.2(b)(i) and 11.2(b)(ii) (together with the
amount of the Optionee’s Environmental Expenditures, if any) exceed $2,500,000
(the “Indemnification Threshold”), and in such event, shall be recoverable under
such sections only to the extent Optionee’s Losses (exclusive of legal fees
incurred in connection with pursuing such claim prior to satisfying the
Indemnification Threshold) under such sections (together with the amount of the
Optionee’s Environmental Expenditures, if any) exceed $2,500,000 in the
aggregate; provided, however, that solely for purposes of determining whether
the Indemnification Threshold has been satisfied, the qualification of any
representation, warranty or covenant by reference to the terms “material” or
“Material Adverse Effect” shall be disregarded and the determination of whether
any such representation, warranty or covenant contained herein (other than
Section 5.9(a)) has been breached prior to satisfying the Indemnification
Threshold shall be made without regard to such qualification; provided, further,
that once the Indemnification Threshold has been satisfied, references to the
terms “material” or “Material Adverse Effect” shall no longer be disregarded.

 

(g) Under no circumstances shall the Optionors’ liability under Sections
11.2(a), 11.2(b), 11.2(c), 11.2(d) and 11.2(e) exceed $25,000,000 in the
aggregate, nor shall the liability of any Optionor under Sections 11.2(a),
11.2(b), 11.2(c), 11.2(d) and 11.2(e) exceed such Optionor’s proportionate share
of the Losses incurred by Optionee, based on such Optionor’s Percentage
Interest.

 

(h) Notwithstanding anything to the contrary contained herein, the Optionee
agrees that the sole and exclusive remedy available to any Optionee Indemnified
Person relating to (i) Losses arising from Regulatory Actions, including
Regulatory Payments, shall be under Section 11.2(e) hereof, (ii) Losses arising
from Private Litigation, including Designated Litigation Expenses, shall be
under the Contingent Payment Agreement and Section 11.2(d) hereof, (iii)
Customer Accommodations shall be under the Contingent Payment Agreement and
Section 11.2(d) hereof and (iv) Advances, including Nonrecoverable Advances, and
Customer Reversals (in each case as such terms are defined in the Contingent
Payment Agreement) shall be under the Contingent Payment Agreement. Accordingly,
no Optionee Indemnified Person shall have any rights to indemnification with
respect to such matters under Sections 11.2(b)(i) or 11.2(b)(ii).

 

(i) No Optionor shall be liable to any Optionee Indemnified Person pursuant to
Sections 8.3(a), 8.3(b) or 11.2, to the extent the conduct giving rise to the
right to indemnification is attributable to or arises out of the conduct of any
Optionee Indemnified Person after the Closing Date, except for purposes of
Sections 11.2(b)(iv), 11.2(d) and 11.2(e)

 

-59-



--------------------------------------------------------------------------------

to the extent that Mortgage Loan Servicing Errors giving rise to indemnification
thereunder occur both before the Closing Date and during the 180 day period
immediately after the Closing Date. Notwithstanding anything to the contrary
contained herein, the Optionee agrees that the Optionors shall have no liability
for, and shall not provide any indemnification with respect to, any Mortgage
Loan Servicing Errors that occur solely after the Closing Date.

 

(j) Notwithstanding anything to the contrary contained in this Agreement or the
Contingent Payment Agreement, neither the inclusion of the Signing Date Fee
Matrix as an exhibit hereto nor the delivery of the Fee Matrix at Closing shall
alter or limit in any way any Optionee Indemnified Person’s rights under this
Article XI; provided, however, that this Section 11.2(j) shall not in any way
limit or otherwise effect the ability of the Optionors to utilize the Signing
Date Fee Matrix or the Fee Matrix in any action, suit or proceeding relating to
this Agreement or the Contingent Payment Agreement (including, without
limitation, in any dispute resolution pursuant to Section 3.3(c)(iv) of this
Agreement or Section 3(e) of the Contingent Payment Agreement).

 

Section 11.3 Notice of Claim; Defense. (a) The Optionee Indemnified Person shall
give each Optionor prompt notice of any claim (including third-party claims)
that may give rise to any indemnification obligation under this Article XI
(without regard to whether the Indemnification Threshold has been satisfied),
together with the estimated amount of such claim, and the Optionors shall have
the right to assume the defense (at their expense) of any such third-party claim
(other than a Regulatory Action or a Private Litigation) through counsel of
their own choosing by so notifying the Optionee Indemnified Person within 30
days of the first receipt by any Optionor of such notice from the Optionee
Indemnified Person; provided, however, that any such counsel shall be reasonably
satisfactory to Optionee. Failure to give such notice shall not affect the
indemnification obligations hereunder in the absence of actual and material
prejudice. If, under applicable standards of professional conduct, a conflict
with respect to any significant issue between any Optionee Indemnified Person
and any Optionor exists in respect of such third-party claim, the Optionee
Indemnified Person shall be entitled to assume the defense of such third-party
claim through counsel of its own choosing and, if the Indemnification Threshold
has been satisfied, the Optionors shall pay the reasonable fees and expenses of
such counsel. If the Indemnification Threshold has been satisfied, the Optionors
shall be liable for the fees and expenses of counsel employed by any Optionee
Indemnified Person for any period during which the Optionors have not assumed
the defense of any such third-party claim (other than during any period in which
the Optionee Indemnified Person will have failed to give notice of the
third-party claim as provided above). If the Optionors assume such defense, the
Optionee Indemnified Person shall have the right to participate in the defense
thereof and to employ counsel, at its own expense, separate from the counsel
employed by the Optionors, it being understood that the Optionors shall control
such defense. If the Optionors choose to defend or prosecute a third-party
claim, the Optionee Indemnified Person shall cooperate in the defense or
prosecution thereof, which cooperation shall include, to the extent reasonably
requested by the Optionors, the retention, and the provision to Optionors, of
records and information reasonably relevant to such third-party claim, and
making employees of the Company available on a mutually convenient basis to
provide additional information and explanation of any materials provided
hereunder. If the Optionors choose to defend or prosecute any third-party claim,
the Optionee Indemnified Person shall agree to any settlement, compromise or
discharge of such third-party claim that the Optionors may recommend and that,
by its terms, discharges all the Optionee Indemnified

 

-60-



--------------------------------------------------------------------------------

Persons from the full amount of liability in connection with such third-party
claim; provided, however, that, without the consent of the Optionee Indemnified
Person, the Optionors shall not consent to, and the Optionee Indemnified Person
shall not be required to agree to, the entry of any judgment or enter into any
settlement that (i) provides for injunctive or other non-monetary relief
affecting any Optionee Indemnified Person, (ii) does not include as an
unconditional term thereof the giving of a release from all liability with
respect to such claim by each claimant or plaintiff to each Optionee Indemnified
Person that is the subject of such third-party claim, or (iii) does not include
as an unconditional term thereof the obligation to keep all terms and conditions
of such settlement confidential.

 

(b) Notwithstanding the forgoing, if the Optionee Indemnified Person determines
in good faith that there is a reasonable probability that a third-party claim
that may give rise to any indemnification obligation under this Article XI may
materially adversely affect the business of the Company or any Company
Subsidiary from and after the Closing Date, then the Optionee Indemnified Person
may, by notice to each Optionor, conduct and control, through counsel of its
choosing, which counsel shall be reasonably acceptable to the Optionors, the
defense, compromise or settlement of any such claim. In any such case, the
Optionors shall cooperate in connection therewith and shall furnish such
records, information and testimony and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested by the
Optionee Indemnified Person in connection therewith; provided, that the
Optionors may participate, through counsel chosen by it and at its own expense,
in the defense of any such claim as to which the Optionee Indemnified Person has
so elected to conduct and control the defense thereof.

 

Section 11.4 Tax Treatment of Indemnification Payments. The parties agree to
treat any indemnification payment pursuant to this Agreement as an adjustment to
the Exercise Price for Tax purposes.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.1 Fees and Expenses. All costs and expenses incurred in connection
with this Agreement, the Contingent Payment Agreement and the consummation of
the Transactions shall be paid by the party incurring such expenses, except as
specifically provided to the contrary in this Agreement. The Optionee shall pay
any fee payable to the Federal Trade Commission in connection with the
pre-merger notice filing required by the HSR Act, but the Optionee shall be
entitled to reimbursement of $62,500 of such fee at the Closing in accordance
with Section 3.3(b).

 

Section 12.2 Amendment and Modification. This Agreement may be amended, modified
and supplemented in any and all respects, but, except as otherwise contemplated
by Section 7.4 with respect to Disclosure Schedule Supplements, such amendments
shall be made only by a written instrument signed by all of the parties hereto
expressly stating that such instrument is intended to amend, modify or
supplement this Agreement.

 

-61-



--------------------------------------------------------------------------------

Section 12.3 Publicity. Until the Closing, or the date the Transactions are
terminated or abandoned pursuant to Article X, neither the Optionors, the
Company, Optionee nor any of their respective Affiliates shall issue or cause
the publication of any press release or other public announcement or provide
comments to the press when requested with respect to this Agreement or the other
Transactions without prior consultation with the other party, except as may be
required by law or by any listing agreement with a national securities exchange
or trading market.

 

Section 12.4 Notices. All notices and other communications hereunder shall be in
writing and shall be delivered personally by hand, by facsimile (which is
confirmed) or sent by an overnight courier service, such as Federal Express, to
the parties at the following addresses (or at such other address for a party as
shall be specified by such party by like notice):

 

if to Optionee, to:

 

Credit Suisse First Boston (USA), Inc.

c/o Credit Suisse First Boston LLC

Eleven Madison Avenue, 4th Floor

New York, New York 10010

Attention: Bruce Kaiserman

Telephone: (212) 538-1962

Telecopy: (917) 326-7936

 

with copies to (which copies shall not constitute notice):

 

Credit Suisse First Boston (USA), Inc.

c/o Credit Suisse First Boston LLC

One Madison Avenue, 9th Floor

New York, New York 10010

Attention: Colleen A. Graham, Esq.

Telephone: (212) 325-7951

Telecopy: (212) 325-8282

 

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention: William P. Mills, III, Esq.

Telephone: 212-504-6436

Telecopy: 212-504-6666

 

if to PMI, to:

 

The PMI Group, Inc.

PMI Plaza

3003 Oak Road

Walnut Creek, CA 94597

Attention: General Counsel

Telephone: 925-658-6384

Telecopy: 925-658-6175

 

-62-



--------------------------------------------------------------------------------

with a copy to (which copy shall not constitute notice):

 

Bracewell & Giuliani LLP

711 Louisiana Street, Suite 2300

Houston, Texas 77002

Attention: William S. Anderson

Telephone: 713-221-1122

Telecopy: 713-437-5370

Email: will.anderson@bracewellgiuliani.com

 

if to FSA, to:

 

FSA Portfolio Management Inc.,

c/o Financial Security Assurance Holdings Ltd.

31 West 52nd Street

New York, New York 10019

Attention: General Counsel

Telephone: 212-339-3482

Telecopy: 212-339-0849

Email: generalcounsel@fsa.com

 

if to Greenrange, to:

 

if via mail:

 

P.O. Box 975

Darien, CT 06820

 

if via personal delivery or overnight courier service:

 

114 Goodwives River Rd.

Darien, CT 06820

 

Attention: James H. Ozanne

Telephone: (203) 655-5410

Telecopy: (203) 655-6044

 

if to the Company, to:

 

SPS Holding Corp.

P. O. Box 65250

Salt Lake City, UT 84165-0250

Attention: General Counsel

Telephone: (801) 293-2512

Telecopy: (801) 293-3907

 

-63-



--------------------------------------------------------------------------------

with a copy to (which copy shall not constitute notice):

 

Thomas F. Cooney, III

Kirkpatrick & Lockhart Nicholson Graham LLP

1800 Massachusetts Avenue, N.W.

Second Floor

Washington, D.C. 20036

Telephone: (202) 778-9076

Telecopy: (202) 778-9100

 

All notices given pursuant to this Section 12.4 shall be deemed to have been
given (i) if delivered personally on the date of delivery or on the date
delivery was refused by the addressee, (ii) if delivered by facsimile
transmission, when transmitted to the applicable number so specified in (or
pursuant to) this Section 12.4 and an appropriate confirmation is received or
(iii) if delivered by overnight courier, on the date of delivery as established
by the return receipt or courier service confirmation (or the date on which the
courier service confirms that acceptance of delivery was refused by the
addressee).

 

Section 12.5 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts, provided receipt of such counterparts
is confirmed.

 

Section 12.6 Entire Agreement; No Third Party Beneficiaries. This Agreement, the
Contingent Payment Agreement and the Purchase Agreement (a) constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof
and thereof and (b) is not intended to confer any rights or remedies upon any
Person other than the parties hereto and thereto.

 

Section 12.7 Severability. Any term or provision of this Agreement that is held
by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

 

Section 12.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflicts of law thereof.

 

-64-



--------------------------------------------------------------------------------

Section 12.9 Enforcement; Venue. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of New York or in New York state court, this being in
addition to any other remedy to which they are entitled at law or in equity. In
addition, each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of any Federal court located in the State of New York or
any New York state court in the event any dispute arises out of this Agreement
or any of the Transactions, (b) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (c) agrees that it shall not bring any action relating to this
Agreement or any of the Transactions in any court other than a Federal or state
court sitting in the State of New York.

 

Section 12.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS.

 

Section 12.11 Time of Essence. Each of the parties hereto hereby agrees that,
with regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

 

Section 12.12 Extension; Waiver. At any time prior to the Closing Date, the
parties may (a) extend the time for the performance of any of the obligations or
other acts of the other parties, (b) waive any inaccuracies in the
representations and warranties of the other parties contained in this Agreement
or in any document delivered pursuant to this Agreement or (c) waive compliance
by the other parties with any of the agreements or conditions contained in this
Agreement. Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party. The failure of any party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of those
rights.

 

Section 12.13 No Other Representations. Optionee acknowledges and agrees that
the representations and warranties of the Optionors and the Company contained in
this Agreement are the sole and exclusive representations and warranties of the
Optionors and the Company to the Optionee in connection with the transactions
contemplated by this Agreement and that, except as provided in Article IV and V,
none of the Company or any Optionor makes or has made any express or implied
representation or warranty to the Optionee regarding the Option Shares, the
Company or any Company Subsidiaries or their respective businesses.

 

Section 12.14 Sole and Exclusive Remedy. Except with respect to instances of
fraudulent misrepresentation, the indemnification provisions of Article XI shall
be the sole and exclusive remedy of the Optionee Indemnified Persons for any
breach by the Company or any Optionor of any representations, warranties,
covenants or agreements contained in this Agreement or otherwise with respect to
this Agreement.

 

-65-



--------------------------------------------------------------------------------

Section 12.15 No Consequential Damages. In no event will any party to this
Agreement be liable to any other party or any Optionee Indemnified Person for
any punitive, exemplary, indirect, special, incidental or consequential damages,
including lost profits or savings, damage to business reputation or loss of
opportunity.

 

Section 12.16 No Set-Off. All payments to be made by the Optionee to an Optionor
pursuant to this Agreement or the Contingent Payment Agreement (including,
without limitation, the Cash Payment, the Monthly Contingent Payments and the
Final Payment Amount) shall be made without any setoff, abatement, withholding,
deduction, counter claim or reduction in respect of, or otherwise affected by,
any claim or dispute related to this Agreement (including, without limitation,
any claim pursuant to Article XI), any Servicing Agreement or any Subsequent
Designated Agreement that the Optionee or the Company or any of their respective
parents, Subsidiaries or Affiliates may have with any of the Optionors or their
respective parents, Subsidiaries or Affiliates.

 

Section 12.17 Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.

 

Section 12.18 Documentation. This Agreement was initially prepared by Optionee’s
legal counsel as a matter of convenience only, and such document has been
thoroughly reviewed by the Optionors, the Company and their legal counsel and
the input of the Optionors, the Company and their legal counsel was properly
considered, and therefore, no interpretation will be made in favor of any of the
parties or any of their respective Affiliates with respect to this Agreement for
the reason that such document was prepared by Optionee’s legal counsel.

 

Section 12.19 No Disparagement.

 

(a) Subject to Section 12.19(d), the Optionee agrees that, prior to the Closing,
in the event that this Agreement is terminated, for a period of three years
commencing on the date of such termination, and, in the event that the Closing
occurs, for a period of three years commencing on the Closing Date, neither the
Optionee nor any of its officers, directors, employees, counsel or other
representatives shall publish in the media or make an oral statement related to
this Agreement, the Contingent Payment Agreement or the Purchase Agreement with
the intent or understanding that it be published in the media, or willfully make
any statement to any other Person, that would libel, slander, disparage or
denigrate the Company or any Company Subsidiary or any of their respective past
or present officers, directors or shareholders.

 

(b) Subject to Section 12.19(d), the Company agrees that, prior to the Closing,
in the event that this Agreement is terminated, for a period of three years
commencing on the date of such termination and, in the event that the Closing
occurs, for a period of three years commencing on the Closing Date, neither the
Company nor any of its officers, directors, employees, counsel or other
representatives shall publish in the media or make an oral statement related to
this Agreement, the Contingent Payment Agreement or the Purchase

 

-66-



--------------------------------------------------------------------------------

Agreement with the intent or understanding that it be published in the media, or
willfully make any statement to any other Person, that would libel, slander,
disparage or denigrate the Optionee or any of its Subsidiaries or any of their
respective past or present officers, directors or shareholders.

 

(c) Subject to Section 12.19(d), each Optionor agrees, severally and not
jointly, that, prior to the Closing, in the event that this Agreement is
terminated, for a period of three years commencing on the date of such
termination and, in the event that the Closing occurs, for a period of three
years commencing on the Closing Date, neither such Optionor nor any of its
officers, directors, employees, counsel or other representatives shall publish
in the media or make an oral statement related to this Agreement, the Contingent
Payment Agreement or the Purchase Agreement with the intent or understanding
that it be published in the media, or willfully make any statement to any other
Person directly related to this Agreement, the Contingent Payment Agreement or
the Purchase Agreement, that would libel, slander, disparage or denigrate the
Optionee or any of its Subsidiaries or any of their respective past or present
officers, directors or shareholders.

 

(d) The provisions of Sections 12.19(a), (b) and (c) shall not restrict or
otherwise limit the ability of the Optionee, any Optionor, the Company or any
Company Subsidiary nor any of their respective officers, directors, employees,
counsel or other representatives to make any statement in connection with any
action, suit, investigation, examination, or proceeding or any filing with or
submission to any Governmental Entity or any statement required by applicable
law or judicial process.

 

Section 12.20 No Solicitation of Company Employees. The Optionee agrees that,
prior to the Closing and, in the event that this Agreement is terminated, for a
period of one year commencing on the date of such termination, neither the
Optionee nor any of its Affiliates nor any of their respective officers,
directors or employees shall, directly or indirectly, actively call on or
solicit any employee or officer of the Company or any Company Subsidiary
regarding employment of such person; provided, however, that the foregoing
provision shall not prohibit the Optionee or any of its Affiliates from engaging
in a general solicitation of employment not specifically directed towards an
employee of SPS, including, but not limited to, solicitations by means of a
general advertisement or through a professional recruiter or as a result of a
general inquiry received by the Optionee or its affiliate regarding potential
employment by an employee of SPS.

 

[SIGNATURES ON FOLLOWING PAGE]

 

-67-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Optionee, the Company and each of the Optionors have
executed this Agreement or caused this Agreement to be executed by their
respective officers thereunto duly authorized as of the date first written
above.

 

CREDIT SUISSE FIRST BOSTON (USA), INC. By  

/s/ James P. Healy

   

Name: James P. Healy

   

Title: Managing Director

SPS HOLDING CORP. By  

/s/ Matt Hollingsworth

   

Name: Matt Hollingsworth

   

Title: CEO

THE PMI GROUP, INC. By  

/s/ Victor J. Bacigalupi

   

Name: Victor J. Bacigalupi

   

Title: EVP, CAO, GC

By  

/s/ Donald P. Lofe, Jr.

   

Name: Donald P. Lofe, Jr.

   

Title: EVP & CFO

FSA PORTFOLIO MANAGEMENT INC. By  

/s/ Bruce E. Stern

   

Name: Bruce E. Stern

   

Title: GC & MD

GREENRANGE PARTNERS LLC By  

/s/ James H. Ozanne

   

Name:

   

Title:

 

Signature Page to Option Agreement



--------------------------------------------------------------------------------

 

Exhibit A

 

OPTIONOR DATA

 

Name of Optionor

--------------------------------------------------------------------------------

  

Type of
Legal Entity

--------------------------------------------------------------------------------

  

Jurisdiction of
Organization

--------------------------------------------------------------------------------

   Number of
Shares of
Series C
Preferred Stock


--------------------------------------------------------------------------------

   Number of
Shares of
Common Stock


--------------------------------------------------------------------------------

The PMI Group, Inc.

   Corporation    Delaware    1,522,666    5,152,485

FSA Portfolio Management Inc.

   Corporation    New York    361,333    3,140,620

Greenrange Partners LLC

   Limited Liability Company    Connecticut    None    103,350